Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of March 31, 2017
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”),
the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time
to time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and Entellus Medical, Inc., a Delaware corporation
with offices located at 3600 Holly Lane North, Suite 40, Plymouth, MN 55447 (
“Borrower”). The parties agree as follows:

1.    ACCOUNTING AND OTHER TERMS

1.1    Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

2.    LOANS AND TERMS OF PAYMENT

2.1    Promise to Pay. Borrower hereby unconditionally promises to pay each
Lender, the outstanding principal amount of all Loans advanced to Borrower by
such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2    Term Loans.

(a)    Availability.

(i)    Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to make term loans to Borrower on the Effective Date
in an aggregate amount of Thirteen Million Five Hundred Thousand Dollars
($13,500,000) according to each Lender’s Term A Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no
Term A Loan may be re-borrowed.

(ii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount of up to Ten Million Dollars
($10,000,000), according to each Lender’s Term B Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”). After repayment, no
Term B Loan may be re-borrowed.

(iii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Third Draw Period, to make term
loans to Borrower in an aggregate amount of up to Sixteen Million Five Hundred
Thousand Dollars ($16,500,000), according to each Lender’s Term C Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term C Loan”, and collectively as the “Term C Loans”;
each Term A Loan, Term B Loan and Term C Loan is hereinafter referred to singly
as a “Term Loan” and the Term A Loans, the Term B Loans and Term C Loans are
hereinafter referred to collectively as the “Term Loans”). After repayment, no
Term C Loan may be re-borrowed.

 

1



--------------------------------------------------------------------------------

(b)    Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.4(a), and (3) a
repayment schedule equal to (A) thirty six (36) months if the I/O Extension
Event does not occur, and (B) twenty-four (24) months if the I/O Extension Event
occurs. All unpaid principal and accrued and unpaid interest with respect to
each Term Loan is due and payable in full on the Maturity Date. Each Term Loan
may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

(c)    Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share relative
to the Term Loans, an amount equal to the sum of: (i) all outstanding principal
of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all
other Obligations that are due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication of) the foregoing, on the Maturity
Date, if the Final Payment had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share relative to the Term Loans, the Final Payment in respect of the Term
Loans.

(d)    Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least thirty
(30) days prior to such prepayment, and (ii) pays to the Lenders on the date of
such prepayment, payable to each Lender in accordance with its respective Pro
Rata Share with respect to the Term Loans, an amount equal to the sum of (A) all
outstanding principal of the Term Loans plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.
Notwithstanding anything to the contrary set forth herein, in the event of
prepayment of the Term Loans in full, Borrower shall be required to repay all
Revolving Advances in full together with all accrued interest thereon and any
other Obligations relative to the Revolving Line.

(e)    Procedures For Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time five (5) Business Days prior to the date the Term Loan is to be made.
Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to the Lenders by electronic mail or facsimile a
completed Disbursement Letter executed by a Responsible Officer or his or her
designee. The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee. On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.

2.3    Revolving Advances.

(a)    Availability. Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to lend to Borrower from time to time
prior to the Maturity Date, according to each Lender’s Pro Rata Share of the
Revolving Line, Revolving Advances; provided that (i) the aggregate principal
balance of the Revolving Advances by any Lender shall at no time exceed such
Lender’s Revolving Line Commitment, (ii) the aggregate principal balance of the
Revolving Advances by all Lenders shall at no time exceed the Availability
Amount, and (iii) in no event shall any Lender have any obligation to make a
Revolving Advance,

 

2



--------------------------------------------------------------------------------

nor shall Borrower be entitled to request or receive a Revolving Advance, at any
time that a Default or Event of Default has occurred and continues to exist.
Amounts borrowed under the Revolving Line may be repaid and, prior to the
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.

(b)    Reserves and Adjustments. The Borrowing Base shall be determined by
Collateral Agent based on the most recent Borrowing Base Certificate delivered
to Collateral Agent in accordance with this Agreement and such other information
as may be available to Collateral Agent. Without limiting any other rights and
remedies of Collateral Agent hereunder or under the other Loan Documents, the
Revolving Advances shall be subject to Collateral Agent’s continuing right to
implement Reserves, and to increase and decrease such Reserves from time to
time, if and to the extent that in Collateral Agent’s reasonable discretion such
Reserves are necessary.

(c)    Borrowing Procedures. Subject to the prior satisfaction of all other
applicable conditions to the making of a Revolving Advance set forth in this
Agreement, Borrower shall deliver a Revolving Loan Request, along with the most
recent Borrowing Base Certificate, to Collateral Agent and each Lender with a
Revolving Line Commitment of each proposed Revolving Advance not later than
11:00 am Eastern Time, one Business Day prior to the proposed date of the
requested Revolving Advance. Each such Revolving Loan Request will be effective
upon receipt by Collateral Agent, will be irrevocable, and must specify the date
and amount of borrowing. On the Funding Date, subject to the fulfillment of all
applicable conditions set forth in this Agreement, each Lender shall credit
and/or transfer (as applicable) to the Designated Deposit Account, an amount
equal to its Pro Rata Share of that Revolving Advance. Each Revolving Advance
must be on a Business Day, and must be in an aggregate amount of at least One
Hundred Thousand Dollars ($100,000.00) and an integral multiple of One Hundred
Thousand Dollars ($100,000.00). Each Lender shall, upon request of Collateral
Agent, deliver to Collateral Agent a list of all Revolving Advances made by that
Lender, together with all information related thereto as Collateral Agent
reasonably requests.

(d)    Termination; Repayment. The Revolving Line terminates on the Maturity
Date or on such earlier date when (i) the Term Loans made hereunder are prepaid
or (ii) the Obligations related to the Revolving Line are accelerated following
the occurrence of an Event of Default. Upon the termination of the Revolving
Line, the aggregate principal amount of all Revolving Advances, the unpaid
interest thereon, and all other Obligations related to the Revolving Line shall
be immediately due and payable. Borrower may not use any of its cash assets or
Cash Equivalents assets, other than the balance in the Cash Collateral Account
(as defined herein below) in accordance with the provisions of Section 6.14(c),
to make any payment in connection with the Revolving Advances unless consented
to by the Required Term Loan Lenders; provided, however, that no such consent
shall be required if all Term Loans and Obligations related thereto have been
paid in full in cash (other than inchoate indemnity obligations) and Lenders’
obligation hereunder to make any Term Loans have terminated.

(e)    Overadvances. If, at any time, the outstanding principal amount of the
Revolving Advances exceeds the lesser of (i) the Maximum Revolving Line or
(ii) the Borrowing Base, Borrower shall promptly pay to Collateral Agent, for
the ratable benefit of the Lenders, in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay any
Overadvance, Borrower agrees to pay Collateral Agent, for the ratable benefit of
the Lenders, interest on the outstanding amount of any Overadvance, on demand,
at the Default Rate.

(f)    Increase to Revolving Commitments. At any time after the Closing Date, to
the extent Borrower is fully utilizing the Revolving Line, Borrower may request
(but subject to the conditions set forth below) an increase in the aggregate
principal amount of the aggregate Revolving Line Commitments (each, an
“Increase”). Any such Increase shall be granted or withheld by the Lenders in
their sole and absolute discretion. No Lender shall be obligated to participate
in any Increase, and each Lender’s determination to participate in any such
Increase shall be in such Lender’s sole and absolute discretion.

 

3



--------------------------------------------------------------------------------

2.4    Payment of Interest on the Credit Extensions.

(a)    Interest Rate. Subject to Section 2.3(d) and Section 2.2(c), the
principal amount outstanding of all Credit Extensions made hereunder shall
accrue interest at a floating per annum rate equal to the Basic Rate, determined
by Collateral Agent on the Funding Date of the applicable Term Loan or Revolving
Advance, as applicable, and then monthly thereafter, which interest shall be
payable monthly in arrears in accordance with Sections 2.2(b), 2.4(b) and
2.4(e). Interest shall accrue on each Credit Extension commencing on, and
including, the Funding Date of such Credit Extension, and shall accrue on the
principal amount outstanding under such Credit Extension through and including
the day on which such Credit Extension is paid in full. Notwithstanding anything
to the contrary contained herein, for purposes of calculating interest on the
outstanding balance of the Revolving Advances, all collections shall be deemed
applied to the Obligations in respect of the Revolving Advances three
(3) Business Days after Collateral Agent’s receipt of collected funds in respect
thereof.

Notwithstanding the foregoing to the contrary, monthly interest on account of
the Revolving Advances shall be charged based upon the greater of (i) the actual
principal balance of the Revolving Advances, and (ii) fifty percent (50%) of the
aggregate Revolving Line Commitments.

(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall accrue interest at a floating per
annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.4(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.

(c)    360-Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year, and the actual number of days elapsed.

(d)    Debit of Accounts. Collateral Agent and each Lender may debit (or ACH)
any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when due.
Any such debits (or ACH activity) shall not constitute a set-off.

(e)    Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set-off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.

2.5    Secured Promissory Notes. The Term Loans and Revolving Advances shall be
evidenced by Secured Promissory Notes in the form attached as Exhibit D-1 hereto
(for Term Loans) and as Exhibit D-2 hereto (for Revolving Advances) (each a
“Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Credit Extension or at the time of
receipt of any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan, Revolving Advance or (as the case may be) the
receipt of such payment. The outstanding amount of each Term Loan and each
Revolving Advance set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower under any Secured Promissory Note
or any other Loan

 

4



--------------------------------------------------------------------------------

Document to make payments of principal of or interest on any Secured Promissory
Note when due. Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

2.6    Fees. Borrower shall pay to Collateral Agent:

(a)    Facility Fee. The facility fee has been waived.

(b)    Final Payment. The Final Payment, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;

(c)    Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares; and

(d)    Term Loan Non-Utilization Fees. (i) If the Second Draw Period commences
but terminates prior to the Term B Loans being made hereunder and Borrower has
not made a borrowing request for such Term B Loans during the Second Draw
Period, a fully earned and non-refundable fee equal to One-Half percent (0.5%)
of the aggregate Term B Loans Commitments of all Lenders that have not been
drawn hereunder, on April 1, 2018; provided, however, that if the September 2017
Trailing Revenue Event does not occur, no non-utilization fee shall be payable
by Borrower under this Section 2.6(d)(i); and (ii) if the Third Draw Period
commences but terminates prior to the Term C Loans being made hereunder and
Borrower has not made a borrowing request for such Term C Loans during the Third
Draw Period, a fully earned and non-refundable fee equal to One-Half percent
(0.50%) of the aggregate Term C Loans Commitments of all Lenders that have not
been drawn hereunder, on April 1, 2018; provided, however, that if the December
2017 Trailing Revenue Event does not occur, no non-utilization fee shall be
payable by Borrower under this Section 2.6(d)(ii);

(e)    Revolving Line Non-Use Fees. Revolving Line Non-Use Fees for the account
of each Lender with a Revolving Line Commitment, for the period from the Closing
Date to the Termination Date. The Revolving Line Non-Use Fee will be payable in
arrears on the last Business Day of each month and on the Termination Date for
any period then ending for which that Revolving Line Non-Use Fee has not have
previously been paid. The Revolving Line Non-Use Fee will be computed for the
actual number of days elapsed on the basis of a year of three hundred sixty
(360) days;

(f)    Annual Revolving Line Monitoring Fee. Annually, for the account of the
Collateral Agent, on each anniversary of the Effective Date and on the Maturity
Date or any earlier date on which all Revolving Advances are paid in full and
the Revolving Line Commitments are terminated (pro rated for any period of less
than one (1) year), the Annual Revolving Line Monitoring Fee;

(g)    Revolving Line Commitment Fee. A fully earned, non-refundable commitment
fee in an amount equal to One-Half percent (0.50%) of the aggregate Revolving
Line Commitments of all Lenders, to be shared between the Lenders pursuant to
their respective Revolving Line Commitment Percentages payable on the Effective
Date; and

(h)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

2.7    Withholding. Payments received by the Lenders from Borrower hereunder
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from

 

5



--------------------------------------------------------------------------------

any such payment or other sum payable hereunder to the Lenders, Borrower hereby
covenants and agrees that the amount due from Borrower with respect to such
payment or other sum payable hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, each
Lender receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority. Borrower will, upon
request, furnish the Lenders with proof reasonably satisfactory to the Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.7 shall survive the termination of this Agreement.

3.    CONDITIONS OF LOANS

3.1    Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

(a)    original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;

(b)    duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries;

(c)    duly executed original Secured Promissory Notes in favor of each Lender
according to its Term Loan Commitment Percentage and Revolving Line Commitment
Percentage;

(d)    the certificate(s) for the shares of the UK Subsidiary representing
sixty-five percent (65%) of the stock of the UK Subsidiary, together with
Assignment(s) Separate from Certificate, duly executed in blank;

(e)    Share pledge agreement for the Shares of the UK Subsidiary;

(f)    the Operating Documents and good standing certificates of Borrower and
its Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

(g)    a completed Perfection Certificate for Borrower;

(h)    Annual Projections of Borrower for the current fiscal year;

(i)    duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, in a form acceptable to
Collateral Agent and the Lenders;

(j)    certified copies, dated as of date no earlier than thirty (30) days prior
to the Effective Date, of financing statement searches, as Collateral Agent
shall request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(k)    a landlord’s consent executed in favor of Collateral Agent in respect of
all of Borrower’s and each Subsidiaries’ leased locations;

 

6



--------------------------------------------------------------------------------

(l)    a bailee waiver executed in favor of Collateral Agent in respect of each
third party bailee where Borrower or any Subsidiary maintains Collateral having
a book value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00);

(m)    evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Lenders;

(n)    a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(o)    a payoff letter from Oxford in respect of the Existing Indebtedness; and

(p)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.6 hereof.

3.2    Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a)    receipt by Collateral Agent of an executed Disbursement Letter in the
form of Exhibit B-1 attached hereto, with respect to each request for a Term
Loan; and receipt by Collateral Agent of an executed Revolving Loan Request in
the form of Exhibit B-2 attached hereto, with respect to each request for an
Advance;

(b)    the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 hereof are true, accurate and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(c)    in such Lender’s sole discretion, there has not been any Material Adverse
Change;

(d)    to the extent not delivered at the Effective Date, duly executed original
Secured Promissory Notes, in number, form and content acceptable to each Lender,
and in favor of each Lender according to its Term Loan Commitment Percentage or
Revolving Line Commitment Percentage, as applicable, with respect to each Credit
Extension made by such Lender after the Effective Date; and;

(e)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.6 hereof; and

(f)    if such Credit Extension is being made in connection with the financing
of the Term B Loan Acquisition or the Term C Loan Acquisition, the receipt by
Collateral Agent of the definitive agreements therefor at least five
(5) Business Days prior to the date on which such Credit Extension is made.

3.3    Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and
the Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Collateral Agent or
any Lender of any such item shall not constitute a waiver by Collateral Agent or
any Lender of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.

 

7



--------------------------------------------------------------------------------

4.    CREATION OF SECURITY INTEREST

4.1    Grant of Security Interest. Borrower hereby grants Collateral Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), Borrower, shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

4.2    Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.

5.    REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

5.1    Due Organization, Authorization: Power and Authority. Borrower and each
of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”). Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries, is
accurate and complete (it being understood and agreed that Borrower and each of
its Subsidiaries may from time to

 

8



--------------------------------------------------------------------------------

time update certain information in the Perfection Certificates (including the
information set forth in clause (d) above) after the Effective Date to the
extent permitted by one or more specific provisions in this Agreement); such
updated Perfection Certificates subject to the review and approval of Collateral
Agent. If Borrower or any of its Subsidiaries is not now a Registered
Organization but later becomes one, Borrower shall notify Collateral Agent of
such occurrence and provide Collateral Agent with such Person’s organizational
identification number within five (5) Business Days of receiving such
organizational identification number.

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.

5.2    Collateral.

(a)    Borrower and each its Subsidiaries have good title to, have rights in,
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificate delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

(b)    On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee (such as a warehouse), (ii) no such third party bailee possesses
components of the Collateral in excess of Two Hundred Fifty Thousand Dollars
($250,000.00), and (iii) such third party bailees do not collectively possess
components of the Collateral in excess of Five Hundred Thousand Dollars
($500,000.00). None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificate on the Effective
Date or as permitted pursuant to Section 6.11. Furthermore, notwithstanding
anything herein to the contrary, (i) each third party bailee who is in
possession of components of the Collateral having an aggregate value in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00) has executed a bailee waiver
in favor of the Collateral Agent and such bailee waiver has been delivered to
the Collateral Agent by Borrower, and (ii) the components of the Collateral that
are in possession of third party bailees for which Borrower has not delivered
bailee waivers executed in favor of the Collateral Agent to the Collateral
Agent, do not have an aggregate value in excess of Five Hundred Thousand Dollars
($500,000.00).

(c)    All Inventory is in all material respects of good and marketable quality,
free from material defects, other than obsolete and expired Inventory in the
ordinary course.

(d)    Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. Except as noted on the Perfection
Certificates, neither Borrower nor any of its Subsidiaries is a party to, nor is
bound by, any material license or other material agreement with respect to which
Borrower or such Subsidiary is the licensee that (i) prohibits or otherwise
restricts Borrower or its Subsidiaries from granting a security interest in
Borrower’s or such Subsidiaries’ interest in such material license or material
agreement or any other property, or (ii) for which a default

 

9



--------------------------------------------------------------------------------

under or termination of could interfere with Collateral Agent’s or any Lender’s
right to sell any Collateral. Borrower shall provide written notice to
Collateral Agent and each Lender within ten (10) days of Borrower or any of its
Subsidiaries entering into or becoming bound by any material license or
agreement with respect to which Borrower or any Subsidiary is the licensee
(other than over-the-counter software that is commercially available to the
public). Borrower shall, and shall cause its Subsidiaries to take such
commercially reasonable steps as Collateral Agent and any Lender reasonably
request to obtain the consent of, or waiver by, any Person whose consent or
waiver is necessary for all licenses or agreements with respect to which
Borrower or any Subsidiary is the licensee to be deemed “Collateral” and for
Collateral Agent and each Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and Collateral
Agent and each Lender shall have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Collateral
Agent’s and such Lender’s rights and remedies under this Agreement and the other
Loan Documents.

5.3    Litigation. Except as disclosed (i) on the Perfection Certificates, or
(ii) in accordance with Section 6.9 hereof, there are no actions, suits,
investigations, or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Five Hundred Thousand Dollars ($500,000.00).

5.4    No Material Deterioration in Financial Condition; Financial Statements.
All consolidated financial statements for Borrower and its Subsidiaries,
delivered to Collateral Agent fairly present, in conformity with GAAP, in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries, and the consolidated results of operations of Borrower and its
Subsidiaries. There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to any Lender.

5.5    Solvency. Borrower and each of its Subsidiaries is Solvent.

5.6    Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

10



--------------------------------------------------------------------------------

5.7    Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.

5.8    Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports (or timely
filed extensions regarding such returns and reports), and Borrower and each of
its Subsidiaries, has timely paid all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower and such Subsidiaries,
in all jurisdictions in which Borrower or any such Subsidiary is subject to
taxes, including the United States, unless such taxes are being contested in
accordance with the following sentence. Borrower and each of its Subsidiaries,
may defer payment of any contested taxes, provided that Borrower or such
Subsidiary, (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Collateral Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien.” Neither Borrower nor any of its Subsidiaries is aware of any
claims or adjustments proposed for any of Borrower’s or such Subsidiaries’,
prior tax years which could result in additional taxes becoming due and payable
by Borrower or its Subsidiaries. Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries have, withdrawn from participation in, and have not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.

5.9    Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes. A portion of the proceeds of the Term A
Loans shall be used by Borrower to repay the Existing Indebtedness in full on
the Effective Date. If the Term B Loans are made hereunder pursuant to the Term
B Loan Acquisition Event, the proceeds of the Term B Loans must exclusively (and
contemporaneously with their receipt by Borrower) be used to finance the Term B
Loan Acquisition. If the Term C Loans are made hereunder pursuant to a Term C
Loan Acquisition Event, the proceeds of the Term C Loans must exclusively (and
contemporaneously with their receipt by Borrower) be used to finance the Term C
Loan Acquisition.

5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

 

11



--------------------------------------------------------------------------------

6.    AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

6.1    Government Compliance.

(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

(b)    Obtain and keep in full force and effect, all of the Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral. Borrower shall promptly provide copies to
Collateral Agent of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries.

6.2    Financial Statements, Reports, Certificates.

(a)    Deliver to each Lender:

(i)    (A)(1) as soon as available, but no later than forty five (45) days after
the last day of each fiscal quarter of Borrower, a Borrower prepared
consolidated (and upon Collateral Agent’s request, consolidating) balance sheet,
income statement and cash flow statement covering the consolidated operations of
Borrower and its Subsidiaries for such quarter certified by a Responsible
Officer and in a form reasonably acceptable to Collateral Agent (it being
understood that the delivery by Borrower of quarterly reports on Form 10-Q of
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 6.2(a)(i) to the extent such annual reports include the information
specified herein); provided, however, for as long as Borrower is a SEC reporting
company and fulfills its obligations under Section 6.2(a)(ii) hereof, it will
not be required to provide the aforementioned financial statements for its last
fiscal quarter of each year, and (2) as soon as available, but no later than
forty-five (45) days after the last day of each of the first two months of each
fiscal quarter of Borrower, a Borrower prepared consolidated statement of
revenues of Borrower and its Subsidiaries for such month certified by a
Responsible Officer and in a form reasonable acceptable to Collateral Agent;
provided, however, that for each month ending after the date when the Collateral
Agent so directs Borrower, in lieu of providing the financial statements
described in this clause (A), Borrower shall deliver to each Lender the
financial statements described in clause (B) below.

(B) as soon as available, but no later than thirty (30) days after the last day
of each month, a Borrower prepared consolidated and consolidating balance sheet,
income statement and cash flow statement covering the consolidated operations of
Borrower and its Subsidiaries for such month certified by a Responsible Officer
and in a form reasonably acceptable to Collateral Agent;

(ii)    as soon as available, but no later than one hundred twenty (120) days
after the last day of Borrower’s fiscal year or within five (5) days of filing
with the SEC, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an opinion, unqualified as to scope of the
audit, on the financial statements from an independent certified public
accounting firm acceptable to Collateral Agent in its reasonable discretion (for
the avoidance of doubt, the audit shall have been performed to obtain reasonable
assurance that the financial statements are free from any material misstatement
and the opinion must state as much) (it being understood that the delivery by
Borrower of annual reports on Form 10-K of Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 6.2(a)(ii) to the
extent such annual reports include the information specified herein);

(iii)    as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than sixty (60) days after the last day of each of
Borrower’s fiscal years, Borrower’s annual financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual financial projections shall be set forth in a month-by-month format (such
annual financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral

 

12



--------------------------------------------------------------------------------

Agent and the Lenders no later than seven (7) days after such approval and,
unless Collateral Agent notifies Borrower to the contrary in writing within
thirty (30) days after receipt thereof, the term “Annual Projections” shall
include such revisions);

(iv)    within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders; provided, however, that
such statements, reports and notices required to be delivered pursuant to this
Section 6.2(a)(iv) shall be deemed delivered for purposes of this Agreement when
posted to the website of Borrower or the website of the SEC;

(v)    within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission; provided, however, that such
statements, reports and notices required to be delivered pursuant to this
Section 6.2(a)(v) shall be deemed delivered for purposes of this Agreement when
posted to the website of Borrower or the website of the SEC;

(vi)    prompt notice of any amendment or changes to the Operating Documents of
Borrower or any of its Subsidiaries, together with any copies reflecting such
amendments or changes with respect thereto; provided, however, that such
amendment or changes required to be delivered pursuant to this
Section 6.2(a)(vi) shall be deemed delivered for purposes of this Agreement when
posted to the website of Borrower or the website of the SEC;

(vii)    prompt notice of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

(viii)    as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month-end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s);

(ix)    with each request for a Revolving Advance and within thirty (30) days
after the end of each month during which any Revolving Advances are outstanding,
(A) aged listings of accounts receivable and accounts payable (by sales date),
(B) an inventory report, (C) a deferred revenue report (if applicable), and
(D) a duly completed Borrowing Base Certificate signed by a Responsible Officer;
and

(x)    other financial information as reasonably requested by Collateral Agent
or any Lender.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

(b)    If Borrower is obligated to deliver financial statements pursuant to
Section 6.2(a)(i)(A), then concurrently with the delivery of the financial
statements specified in Section 6.2(i)(A)(1) but no later than forty-five
(45) days after the last day of each fiscal quarter, Borrower shall deliver to
each Lender, a duly completed Compliance Certificate signed by a Responsible
Officer; provided, however, if Borrower is obligated to deliver financial
statements pursuant to Section 6.2(a)(i)(B), then concurrently with the delivery
of such financial statements but no later than thirty (30) days after the last
day of each month, Borrower shall deliver to each Lender, a duly completed
Compliance Certificate signed by a Responsible Officer.

(c)    Keep proper books of record and account in accordance with GAAP in all
material respects, subject to normal year-end adjustments and the absence of
footnotes thereto, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during

 

13



--------------------------------------------------------------------------------

regular business hours upon reasonable prior written notice (provided that no
notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than once every year unless (and more
frequently if) an Event of Default has occurred and is continuing.

6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower, or any of
its Subsidiaries, and their respective Account Debtors shall follow Borrower’s,
or such Subsidiary’s, customary practices as they exist at the Effective Date.
Borrower must promptly notify Collateral Agent and the Lenders of all returns,
recoveries, disputes and claims that involve more than Two Hundred Fifty
Thousand Dollars ($250,000.00) individually, or Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate, in any calendar year.

6.4    Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports (or timely file extensions
regarding such returns and reports) and timely pay, and require each of its
Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Lenders, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.

6.5    Insurance. Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and Lenders. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and waive subrogation against Collateral
Agent, and all liability policies shall show, or have endorsements showing,
Collateral Agent, as additional insured. The Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty (30) days prior written notice before any such
policy or policies shall be canceled. Borrower shall give to the Collateral
Agent thirty (30) days prior written before any such policy or policies shall be
materially altered. At Collateral Agent’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Collateral Agent’s option, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000.00) with respect to any loss, but not exceeding Five Hundred Thousand
Dollars ($500,000.00), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Collateral Agent has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations; provided, further, that
nothing in this Section shall prevent Borrower from using the proceeds of a
casualty policy to replace leased equipment insured under such policy. If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Collateral Agent and/or any Lender may make, at Borrower’s
expense, all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Collateral Agent or
such Lender deems prudent.

 

14



--------------------------------------------------------------------------------

6.6    Operating Accounts.

(a)    Maintain all of Borrower’s and its Subsidiaries’ Collateral Accounts in
accounts which are subject to a Control Agreement in favor of Collateral Agent.

(b)    Borrower shall provide Collateral Agent five (5) days’ prior written
notice before Borrower or any of its Subsidiaries establishes any Collateral
Account. In addition, for each Collateral Account that Borrower or any of its
Subsidiaries, at any time maintains, Borrower or such Subsidiary shall cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes, taxes on restricted stock
units and other employee wage and benefit payments to or for the benefit of
Borrower’s, or any of its Subsidiaries’, employees and identified to Collateral
Agent by Borrower as such in the Perfection Certificates.

(c)    Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Sections 6.6(a) and (b); provided, however, the UK Subsidiary may maintain
Collateral Accounts that do not comply with Sections 6.6(a) and (b), if the
aggregate amount of cash and Cash Equivalents maintained in all of the
Collateral Accounts of the UK Subsidiary does not exceed (1) Two Million Dollars
($2,000,000) during the period from the Effective Date through the first
anniversary of the Effective Date, (2) Four Million Dollars ($4,000,000) during
the period from the first anniversary of the Effective Date through and
including the second anniversary of the Effective date and (3) Six Million
Dollars ($6,000,000) during the period after the second anniversary of the
Effective Date.

(d)    Notwithstanding anything herein to the contrary, on or before April 14,
2017, Borrower shall terminate its account maintained with State Street Bank &
Trust Company (as set forth on the Perfection Certificate on the Effective Date)
and transfer all cash, Cash Equivalents and any other assets maintained therein
to another Collateral Account of Borrower that is subject to a Control Agreement
(in such form and substance as are satisfactory to Collateral Agent) with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account in accordance with the terms hereunder. Promptly following
the termination of the aforementioned account, Borrower shall provide evidence
of such termination to Collateral Agent which evidence must be reasonably
acceptable to Collateral Agent. During the period commencing from the Effective
Date and ending on the termination of such account, Borrower shall not make any
transfers into such account.

6.7    Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly notify Collateral Agent in
writing of any known infringement by a third party of its Intellectual Property
that could reasonably be expected to materially and adversely affect Borrower’s
business; and (c) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s prior written consent.

6.8    Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.

6.9    Notices of Litigation and Default. Borrower will give prompt written
notice to Collateral Agent and the Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars
($500,000.00) or more or which could reasonably be expected to have a Material
Adverse Change. Without limiting or contradicting any other more specific
provision of this

 

15



--------------------------------------------------------------------------------

Agreement, promptly (and in any event within three (3) Business Days) upon
Borrower becoming aware of the existence of any Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default, Borrower shall give written notice to Collateral Agent and the
Lenders of such occurrence, which such notice shall include a reasonably
detailed description of such Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default.

6.10    Trailing Revenue. Borrower must achieve consolidated twelve months’
trailing gross revenues (as measured at the end of each fiscal month) from the
sale of its products of at least Sixty Million Dollars ($60,000,000.00), as
determined by Collateral Agent at the end of each fiscal month based upon
written evidence reasonably satisfactory to Collateral Agent.

6.11    Landlord Waivers; Bailee Waivers. In the event that Borrower or any of
its Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first
receive the written consent of Collateral Agent and, in the event that the
Collateral at any new location is valued in excess of Two Hundred Fifty Thousand
($250,000.00) in the aggregate, such bailee or landlord, as applicable, must
execute and deliver a bailee waiver or landlord waiver, as applicable, in form
and substance reasonably satisfactory to Collateral Agent prior to the addition
of any new offices or business locations, or any such storage with or delivery
to any such bailee, as the case may be; provided, however, that in no event may
Borrower (i) store any portion of the Collateral having a value in excess of Two
Hundred Fifty Thousand ($250,000.00) in the aggregate at any single location for
which Borrower has not delivered a bailee waiver or landlord waiver as provided
herein, or (ii) store any portion of the Collateral having a value in excess of
Five Hundred Thousand Dollars ($500,000.00) in the aggregate at locations for
which the Borrower has not delivered a bailee or landlord waiver as herein
provided.

6.12    Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each such newly created Subsidiary; provided, however, that solely in the
circumstance in which Borrower or any Subsidiary creates or acquires a Foreign
Subsidiary in an acquisition permitted by Section 7.3 hereof or otherwise
approved by the Required Lenders (and provided further that such acquisition is
not part of or in connection with either the Term B Loan Acquisition or the Term
C Loan Acquisition), (i) such Foreign Subsidiary shall not be required to
guarantee the Obligations of Borrower under the Loan Documents and grant a
continuing pledge and security interest in and to the assets of such Foreign
Subsidiary, and (ii) Borrower shall not be required to grant and pledge to
Collateral Agent, for the ratable benefit of Lenders, a perfected security
interest in more than sixty-five percent (65%) of the stock, units or other
evidence of ownership of such Foreign Subsidiary, if Borrower demonstrates to
the reasonable satisfaction of Collateral Agent that such Foreign Subsidiary
providing such guarantee or pledge and security interest or Borrower providing a
perfected security interest in more than sixty-five percent (65%) of the stock,
units or other evidence of ownership would create a present and existing adverse
tax consequence to Borrower under the U.S. Internal Revenue Code.

6.13    Further Assurances.

(a)    Execute any further instruments and take further action as Collateral
Agent or any Lender reasonably requests to perfect or continue Collateral
Agent’s Lien in the Collateral or to effect the purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

(b)    Deliver to Collateral Agent and Lenders, within five (5) days after the
same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

6.14    Accounts Receivable.

(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Collateral Agent, with a copy to Lenders, transaction reports and schedules of
collections, as provided in Section 6.2, on Collateral Agent’s standard forms;
provided, however, that Borrower’s failure to execute and deliver the same shall
not affect or limit Collateral Agent’s Lien and other rights in all of
Borrower’s Accounts, nor shall Collateral Agent’s failure to advance or lend
against a specific Account affect or limit Collateral Agent’s Lien and other
rights therein. If reasonably requested by Collateral Agent or any Lender,
Borrower shall furnish Collateral Agent, with a copy to Lenders, with copies
(or, at Collateral Agent’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts. In addition, Borrower
shall deliver to Collateral Agent, with a copy to Lenders, on any reasonable
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.

(b)    Disputes. Borrower shall promptly notify Collateral Agent and each Lender
of all disputes or claims relating to Accounts in excess of One Hundred Thousand
Dollars ($100,000.00). Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Collateral Agent, with a copy
to Lenders, in the Compliance Certificate; (ii) no Event of Default has occurred
and is continuing; and (iii) after taking into account all such discounts,
settlements and forgiveness, the total outstanding Revolving Advances will not
exceed the lesser of the Revolving Line or the Availability Amount.

(c)    Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Borrower shall direct all Account Debtors to deliver or transmit all proceeds of
Accounts into a Collateral Account that is a lockbox account, or via wire
transfer, ACH or electronic deposit capture into a Collateral Account that is a
“blocked account” as specified by Collateral Agent (either such account, the
“Cash Collateral Account”). Whether or not an Event of Default has occurred and
is continuing, Borrower shall immediately deliver all payments on and proceeds
of Accounts to the Cash Collateral Account. So long as no Event of Default shall
have occurred and be continuing, such payments on and proceeds of Accounts shall
be applied to immediately reduce the Obligations with respect to the Revolving
Line on a daily basis; provided, however, upon the occurrence and during the
continuation of Event of Default, such payments shall be applied towards the
Obligations as set forth in Section 9.4. It will be considered an immediate
Event of Default if the Cash Collateral Account is not established and
operational prior to the earlier of (i) the initial Revolving Advance and
(ii) within ninety (90) days of the Effective Date, and in either case, at all
times thereafter.

(d)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) (A) determine the reason for such return and issue a credit memorandum to
the Account Debtor in the appropriate amount or (B) handle such return in a
customary and commercially reasonable manner consistent with past practices, and
(ii) with respect to any such returns involving more than Two Hundred Fifty
Thousand Dollars ($250,000.00) individually or in the aggregate, provide a copy
of such credit memorandum or other applicable documentation to Collateral Agent,
with a copy to Lenders. In the event any attempted return occurs after the
occurrence and during the continuance of any Event of Default, Borrower shall
hold the returned Inventory in trust for Collateral Agent, and immediately
notify Collateral Agent and Lenders of the return of the Inventory.

 

17



--------------------------------------------------------------------------------

(e)    Verification. Collateral Agent and Lenders (or their respective agents or
representatives) may, from time to time, verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
either in the name of Borrower, Collateral Agent or such Lender or such other
name as Collateral Agent or such Lender may choose, and notify any Account
Debtor of Collateral Agent’s security interest in such Account; provided,
however, that so long as no Event of Default has occurred and is continuing,
Collateral Agent will endeavor in good faith to notify Borrower in advance of
such verification, provided that the failure to do so shall not be a breach of
this Agreement or give rise to any liability to Collateral Agent or any Lender.

(f)    No Liability. Neither Collateral Agent nor any Lender shall be
responsible or liable for any shortage or discrepancy in, damage to, or loss or
destruction of, any goods, the sale or other disposition of which gives rise to
an Account, or for any error, act, omission, or delay of any kind occurring in
the settlement, failure to settle, collection or failure to collect any Account,
or for settling any Account in good faith for less than the full amount thereof,
nor shall Collateral Agent or any Lender be deemed to be responsible for any of
Borrower’s obligations under any contract or agreement giving rise to an
Account. Nothing herein shall, however, relieve Collateral Agent or any Lender
from liability for its own gross negligence or willful misconduct.

6.15    Remittance of Proceeds. Except as otherwise provided in Section 6.14(c),
deliver, in kind, all proceeds arising from the disposition of any Revolving
Line Priority Collateral to Collateral Agent, for the ratable benefit of the
Lenders, in the original form in which received by Borrower not later than five
(5) Business Days after receipt by Borrower, to be applied to the Revolving Line
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.4(e) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof. Borrower agrees
that it will not commingle proceeds of Revolving Line Priority Collateral with
any of Borrower’s other funds or property, but will hold such proceeds separate
and apart from such other funds and property and in an express trust for
Collateral Agent. Nothing in this Section limits or takes away from the
restrictions on disposition of Collateral set forth elsewhere in this Agreement.

 

7. NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1    Dispositions. Convey, sell, lease, transfer, assign, dispose of or
otherwise make cash payments consisting of (collectively, “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) consisting of cash payments to trade
creditors in the ordinary course of business; (b) of Inventory in the ordinary
course of business; (c) of worn-out or obsolete Equipment or Equipment valued at
less than Five Hundred Thousand Dollars ($500,000.00) in any year; (d) in
connection with Permitted Liens, Permitted Investments and Permitted Licenses;
and (e) Transfers in addition to those specifically enumerated above, to the
extent the same are specifically reflected in the Annual Projections.

7.2    Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person is approved by Borrower’s Board of Directors and
engaged by Borrower within one hundred twenty (120) days of such change, or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction). Borrower
shall not, without at least thirty (30) days’ prior written notice to Collateral
Agent: (A) add any new offices or business locations, including warehouses
(unless such new office or business location contains less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in assets or property of Borrower or any of
its Subsidiaries); (B) change its jurisdiction of organization, (C) change its
organizational structure or type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

18



--------------------------------------------------------------------------------

7.3    Mergers, Consolidations or Acquisitions. Merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with any other Person, or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock, shares or property of another Person. A Subsidiary may
merge or consolidate into another Subsidiary (provided such surviving Subsidiary
is a “co-Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom. Without limiting the foregoing,
Borrower shall not, without Collateral Agent’s prior written consent, enter
into, or permit any of its Subsidiaries to enter into, any binding contractual
arrangement with any Person to attempt to facilitate a merger or consolidation
of Borrower or any of its Subsidiaries, or an acquisition by Borrower, or any of
its Subsidiaries, of all or substantially all of the capital stock, shares or
property of another Person, unless (i) no Event of Default exists when such
agreement is entered into by Borrower, (ii) such agreement does not give such
Person the right to claim any fees, payments or damages from Borrower or any of
its Subsidiaries in an amount of Five Hundred Thousand Dollars ($500,000.00) or
more in the event of the failure or inability of Borrower or any of its
Subsidiaries, as applicable, to consummate such merger, consolidation or
acquisition, and (iii) Borrower notifies Collateral Agent in advance of entering
into such an agreement.

7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.

7.7    Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (other than repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate per fiscal year) or (b) directly
or indirectly make any Investment other than Permitted Investments, or permit
any of its Subsidiaries to do so.

7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated Person, and (b) Subordinated
Debt or equity investments by Borrower’s investors in Borrower or its
Subsidiaries.

7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or payment that is
effected by the conversion of Subordinated Debt into equity securities of the
Borrower (as long as such payment is strictly in the form of equity securities
of the Borrower), or (b) amend any provision in any document relating to the
Subordinated Debt which would increase the amount thereof or adversely affect
the subordination thereof to Obligations owed to the Lenders.

 

19



--------------------------------------------------------------------------------

7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

7.11    Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti-Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti-Terrorism
Laws. Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower and each of its Subsidiaries shall
immediately notify Collateral Agent if Borrower or such Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

7.12    UK Subsidiary’s Cash and Cash Equivalent Assets. Permit, allow or
authorize (i) the cash and Cash Equivalent assets of the UK Subsidiary,
including without limitation, the aggregate balance of any and all bank accounts
maintained by the UK Subsidiary, to at any given time exceed (1) Two Million
Dollars ($2,000,000) during the period from the Effective Date through the first
anniversary of the Effective Date, (2) Four Million Dollars ($4,000,000) during
the period from the first anniversary of the Effective Date through and
including the second anniversary of the Effective date and (3) Six Million
Dollars ($6,000,000) during the period after the second anniversary of the
Effective Date.

 

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or

 

20



--------------------------------------------------------------------------------

the date of acceleration pursuant to Section 9.1 (a) hereof). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);

8.2    Covenant Default.

(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), Section 6.10 (Trailing Revenue), 6.12
(Creation/Acquisition of Subsidiaries), 6.13 (Further Assurances), 6.14
(Accounts Receivable), 6.15 (Remittance of Proceeds) or Borrower violates any
covenant in Section 7; or

(b)    Borrower, or any of its Subsidiaries, fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
twenty (20) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the twenty (20) day period or
cannot after diligent attempts by Borrower be cured within such twenty (20) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
forty (40) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this Section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

8.3    Material Adverse Change. A Material Adverse Change occurs;

8.4    Attachment; Levy; Restraint on Business.

(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any Lender or any
Lender’s Affiliate or any bank or other institution at which Borrower or any of
its Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy,
or assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within fifteen (15) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any
fifteen (15) day cure period; and

(b)    (i) any material portion of Borrower’s or any of its Subsidiaries’ assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;

8.5    Insolvency. (a) Borrower or any of its Subsidiaries is or becomes
Insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);

8.6    Other Agreements. There is a default in any agreement to which Borrower
or any of its Subsidiaries is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000.00) or that could reasonably be expected to have a Material
Adverse Change;

8.7    Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000.00) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be

 

21



--------------------------------------------------------------------------------

rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of thirty (30) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

8.8    Misrepresentations. Borrower or any of its Subsidiaries or any Person
acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

8.9    Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;

8.10    Governmental Approvals. Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.11    Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement.

8.12    Delisting. The shares of common stock of Borrower are delisted from The
NASDAQ Stock Market LLC because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as The NASDAQ Stock
Market LLC.

 

9. RIGHTS AND REMEDIES

9.1    Rights and Remedies.

(a)    Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).

(b)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Section 9.1(a) above, upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the right at the written direction
of the Required Lenders, without notice or demand, to do any or all of the
following:

(i)    foreclose upon and/or sell or otherwise liquidate, the Collateral;

 

22



--------------------------------------------------------------------------------

(ii)    apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii)    commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Sections 9.1(a) and (b) above, upon the occurrence and during the continuance
of an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

(i)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii)    make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Borrower shall assemble the Collateral if Collateral Agent requests and make it
available in a location as Collateral Agent reasonably designates. Collateral
Agent may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;

(iii)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral. Collateral Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;

(iv)    place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v)    demand and receive possession of Borrower’s Books;

(vi)    appoint a receiver to seize, manage and realize any of the Collateral,
and such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries;

(vii)    subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof); and

(viii)    Notwithstanding any provision of this Section 9.1 to the contrary,
upon the occurrence of any Event of Default, Collateral Agent shall have the
right to exercise any and all remedies referenced in this Section 9.1 without
the written consent of Required Lenders following the occurrence of an Exigent
Circumstance. As used in the immediately preceding sentence,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its

 

23



--------------------------------------------------------------------------------

Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.

9.2    Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney-in-fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make Credit Extensions hereunder. Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide
Credit Extensions terminates.

9.3    Protective Payments. If Borrower or any of its Subsidiaries fail to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

9.4    Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: (i) if such Collateral is Revolving Line
Priority Collateral, first, to the Lenders’ Expenses incurred in connection with
the Revolving Line; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts) under the Revolving Line;
third, to the principal amount of the Obligations outstanding under the
Revolving Line; fourth, to the Lenders’ Expenses incurred in connection with the
Term Loans; fifth, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the United States Bankruptcy Code,
would have accrued on such amounts) under the Term Loans; sixth, to the
principal amount of the Obligations outstanding under the Term Loans, and
(ii) if such Collateral is Term Loan Priority Collateral, first, to the Lenders’
Expenses incurred in connection with the Term Loans; second, to accrued and
unpaid interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts) under the Term Loans; third, to the principal amount of the Obligations
outstanding under the Term Loans; fourth, to the Lenders’ Expenses incurred in
connection with the Revolving Line; fifth, to accrued and unpaid interest on the
Obligations (including any interest which, but for the provisions of the United
States Bankruptcy Code, would have

 

24



--------------------------------------------------------------------------------

accrued on such amounts) under the Revolving Line; sixth, to the principal
amount of the Obligations outstanding under the Revolving Line; and regardless
of whether such Collateral is Revolving Line Priority Collateral or Term Loan
Priority Collateral, seventh, to any other indebtedness or obligations of
Borrower owing to Collateral Agent or any Lender under the Loan Documents. Any
balance remaining shall be delivered to Borrower or to whoever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct. In carrying out the foregoing, (x) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan, Revolving Advance and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its ratable share of scheduled payments made on
any date or dates, then such Lender shall remit to Collateral Agent or other
Lenders such sums as may be necessary to ensure the ratable payment of such
scheduled payments, as instructed by Collateral Agent. If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts due on the
other Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for Collateral
Agent and other Lenders for purposes of perfecting Collateral Agent’s security
interest therein.

9.5    Liability for Collateral. So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6    No Waiver; Remedies Cumulative. Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith. No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given. The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative. Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity. The exercise by Collateral Agent or any Lender of one
right or remedy is not an election, and Collateral Agent’s or any Lender’s
waiver of any Event of Default is not a continuing waiver. Collateral Agent’s or
any Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

9.7    Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

 

25



--------------------------------------------------------------------------------

10.    NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

If to Borrower:   

Entellus Medical, Inc.

3600 Holly Lane North, Suite 40

Plymouth, MN 55447

Attn: Brent A. Moen

Email: brent.moen@entellusmedical.com

with a copy (which

shall not constitute

notice) to:

  

Fox Rothschild LLP

Campbell Mithun Tower - Suite 2000
222 South Ninth St.
Minneapolis, MN 55402-3338

Attn: Amy Culbert and Patrice Kloss

Fax: (612) 607-7100

Email: aculbert@foxrothschild.com; pkloss@ foxrothschild.com

If to Collateral Agent:   

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

with a copy (which

shall not constitute

notice) to:

  

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attn: Jonathan Bell, Esq.

Fax: (617) 310-6001

Email: bellj@gtlaw.com

11.    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or

 

26



--------------------------------------------------------------------------------

forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Borrower hereby waives
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to Borrower at the
address set forth in, or subsequently provided by Borrower in accordance with,
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, first class, registered or certified mail
return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12. GENERAL PROVISIONS

12.1    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer in
connection with (x) assignments by a Lender due to a forced divestiture at the
request of any regulatory agency; or (y) upon the occurrence of a default, event
of default or similar occurrence with respect to a Lender’s own financing or
securitization transactions) shall be permitted, without Borrower’s consent, to
any Person which is an Affiliate or Subsidiary of Borrower, a direct competitor
of Borrower or a vulture hedge fund, each as determined by Collateral Agent.

12.2    Indemnification. Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower,

 

27



--------------------------------------------------------------------------------

and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

12.3    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.5    Correction of Loan Documents. Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.

12.6    Amendments in Writing; Integration.

(a)    No amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder, or
any consent to any departure by Borrower or any of its Subsidiaries therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Borrower, Collateral Agent and the Required Lenders provided that:

(i)    no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment, Term Loan
Commitment Percentage or Revolving Line Commitment Percentage shall be effective
as to such Lender without such Lender’s written consent;

(ii)    no such amendment, waiver or modification that would affect the rights
and duties of Collateral Agent shall be effective without Collateral Agent’s
written consent or signature;

(iii)    no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or Revolving Advance or
forgive any principal, interest (other than default interest) or fees (other
than late charges) with respect to any Term Loan or Revolving Advance
(B) postpone the date fixed for, or waive, any payment of principal of any Term
Loan or Revolving Advance or of interest on any Term Loan or Revolving Advance
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Term Loan Commitment Percentage, Revolving Line Commitment or
Revolving Line Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; (H) subordinate the Liens granted in favor of
Collateral Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It

 

28



--------------------------------------------------------------------------------

is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

(iv)    the provisions of the foregoing clauses (i), (ii) and (iii) are subject
to the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b)    Other than as expressly provided for in Section 12.6(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

(c)    This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.8    Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

12.9    Confidentiality. In handling any confidential information of Borrower,
the Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or in connection
with a Lender’s own financing or securitization transactions (provided, however,
the Lenders and Collateral Agent shall obtain such Subsidiaries or Affiliates
agreement to the terms of this provision or such Subsidiaries or Affiliates
shall otherwise be obligated to maintain confidentiality of any confidential
information of Borrower that is shared with them); (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Credit Extensions (provided, however, the Lenders and Collateral
Agent shall, except upon the occurrence and during the continuance of an Event
of Default, obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision or to similar confidentiality terms); (c) as required by
law, regulation, subpoena, or other order, provided that, to the extent
practicable, the Collateral Agent or Lenders give the Borrower written notice of
such and a period of at least 10 days to object or otherwise take action to
protect its rights and interest in such information; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent through no fault
of the Lenders or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may also: (i) use confidential information for
any of their internal record keeping, due diligence, risk analysis, market
analysis, maintenance and development of client databases, statistical and
reporting purposes; (ii)

 

29



--------------------------------------------------------------------------------

use Borrower’s name and the principal terms of the Loans for customary client
reference purposes; and (iii) use masked confidential information for regulatory
reporting purposes to the extent required by or advisable under applicable law.
The provisions of the immediately preceding sentence shall survive the
termination of this Agreement. The agreements provided under this Section 12.9
supersede all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.9.

12.10    Right of Set Off. Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11    Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment, Revolving
Line Commitment or Credit Extension to an assignee in accordance with
Section 12.1, (ii) make Borrower’s management available to meet with Collateral
Agent and prospective participants and assignees of Term Loan Commitments,
Revolving Line Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan
Commitment, Revolving Line Commitment or Credit Extensions reasonably may
request. Subject to the provisions of Section 12.9, Borrower authorizes each
Lender to disclose to any prospective participant or assignee of a Term Loan
Commitment or Revolving Line Commitment, any and all information in such
Lender’s possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

13.    DEFINITIONS

13.1    Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is: (i) April 1, 2019, if the I/O Extension Event does not
occur, and (ii) April 1, 2020, if the I/O Extension Event occurs.

 

30



--------------------------------------------------------------------------------

“Annual Projections” is defined in Section 6.2(a).

“Annual Revolving Line Monitoring Fee” is an annual fee due on each anniversary
of the Effective Date and on the Maturity Date or any earlier date on which all
Revolving Advances are paid in full and the Revolving Line Commitments are
terminated (pro rated for any period of less than one (1) year), equal to the
aggregate Revolving Line Commitment Amounts multiplied by one quarter of one
percent (0.25%), payable to Lenders in accordance with their respective Pro Rata
Shares with respect to the Revolving Line. The Annual Revolving Line Monitoring
Fee shall be deemed fully earned as of each anniversary of the Effective Date
(or earlier required date of payment) and shall not be refundable for any
reason.

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” is defined in Section 12.1.

“Availability Amount” is on any date of determination, (a) the lesser of (i) the
aggregate Revolving Line Commitment Amounts or (ii) the amount available under
the Borrowing Base, minus (b) the outstanding principal balance of the Revolving
Advances.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such Reserves or items are otherwise addressed or excluded
through eligibility criteria, such reserves as Collateral Agent from time to
time determines in its reasonable discretion as being appropriate (a) to reflect
the impediments to Collateral Agent’s ability to realize upon the Collateral,
(b) to reflect claims and liabilities that Collateral Agent determines will need
to be satisfied in connection with the realization upon the Collateral, (c) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base, or the assets, business, financial
performance or financial conditions of the Borrower, or (d) to reflect that a
Default or an Event of Default then exists. Without limiting the generality of
the foregoing, Availability Reserves may include, in Collateral Agent’s
reasonable discretion (but are not limited to), reserves based on: (i) rent;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other taxes which may have priority over
the interests of Collateral Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of the Borrower and any of its Subsidiaries,
(v) warehousemen’s or bailee’s charges and other Liens which may have priority
over the interests of Collateral Agent in the Collateral, (vi) amounts due to
vendors on account of consigned goods, and (vii) royalties payable in respect of
licensed merchandise.

“Basic Rate” is (a) with respect to the Term Loan, the floating per annum rate
of interest (based on a year of three hundred sixty (360) days) equal to the
greater of (1) Seven and Ninety Five Hundredths percent (7.95%) and (2) the sum
of (i) the greater of (A) the thirty (30) day U.S. LIBOR reported in The Wall
Street Journal on the last Business Day of the month that immediately precedes
the month in which the interest will accrue and (B) Seventy-Seven Hundredths
percent (0.77%), plus (ii) Seven and Eighteen Hundredths percent (7.18%), and
(b) with respect to the Revolving Advances, the floating per annum rate of
interest (based on a year of three hundred sixty (360) days) equal to the
greater of (1) Four and Ninety-Five Hundredths percent (4.95%) and (2) the sum
of (i) the greater of (A) thirty (30) day U.S. LIBOR rate reported in the Wall
Street Journal on the last Business Day of the month that

 

31



--------------------------------------------------------------------------------

immediately precedes the month in which the interest will accrue and (B) Seventy
Seven Hundredths percent (0.77%), plus (ii) Four and Eighteen Hundredths percent
(4.18%). Notwithstanding the foregoing, the Basic Rate for the Term Loans for
the period from the Effective Date through and including March 31, 2017 shall be
7.96889% and the Basic Rate for the Revolving Advances for the period from the
Effective Date through and including March 31, 2017 shall be 4.96889%.

“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrowing Base” means, at any time of calculation, an amount equal to the sum
of :

(a) the net amount of Eligible Accounts multiplied by eighty-five percent (85%);

plus

(b) the value of Eligible Inventory (net of Inventory Reserves), valued at the
lower of net realizable value or Cost, and after factoring in all rebates,
discounts and other incentives or rewards associated with the purchase of the
applicable Inventory, multiplied by forty percent (40%); provided, that in no
event will the aggregate amount included in the Borrowing Base on account of
Eligible Inventory exceed thirty-three and a third percent (33.33%) of the total
Borrowing Base;

minus

(c) the then applicable amount of all Reserves to the extent not already taken
above.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by Collateral
Agent to reflect the components of and Reserves against the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete by a Responsible Officer of Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by Collateral Agent.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership

 

32



--------------------------------------------------------------------------------

interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Commitment Percentage” is, with respect to any Lender’s commitment to
participate in any series of Term Loans or the Revolving Line Facility, as set
forth in Schedule 1.1, as amended from time to time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

33



--------------------------------------------------------------------------------

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Cost” means the lower of cost or market value of Inventory, based upon
Borrower’s accounting practices, as disclosed to Collateral Agent prior to the
Effective Date, which practices are in effect on the Effective Date as such
calculated cost is determined from invoices received by Borrower, Borrower’s
purchase journals or Borrower’s stock ledger.

“Credit Extension” is any Term Loan, Revolving Advance or any other extension of
credit by Collateral Agent or Lenders for Borrower’s benefit.

“Customs Broker/Carrier Agreement” is any agreement in form and substance
satisfactory to Collateral Agent among Borrower, a customs broker, freight
forwarder, consolidator, carrier, shipper or bailee and Collateral Agent, in
which the customs broker, freight forwarder, consolidator, carrier, shipper or
bailee acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of Collateral Agent and
agrees, upon notice from Collateral Agent, to hold and dispose of the subject
Inventory solely as directed by Collateral Agent.

“December 2017 Trailing Revenue Event” is the achievement by Borrower of
consolidated gross revenues, for the twelve (12) month period ending on
December 31, 2017, from the sale of its products, of at least Eighty Million
Dollars ($80,000,000.00), as determined by Collateral Agent based upon written
evidence reasonably satisfactory to Collateral Agent, which evidence must be
deliver to Collateral Agent no later than January 31, 2018.

“Default Rate” is defined in Section 2.4(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
XXXXXX7146, maintained with Wells Fargo Bank, N.A. at its branch located at 625
Marquette Ave., Minneapolis, MN.

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
Borrower or any of Borrower’s Affiliates or Subsidiaries and, unless an Event of
Default has occurred and is

 

34



--------------------------------------------------------------------------------

continuing, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent. Notwithstanding the foregoing, (x) in connection
with assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party and (y) in connection with a
Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Collateral Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee as Collateral Agent reasonably shall require.

“Eligible Accounts” means all unpaid Accounts of Borrower arising from the sale
of goods or the performance of services in the ordinary course of business, net
of any credits and discounts and adjusted by applying to the amount of such
Accounts the Liquidity Factors, but excluding Accounts having any of the
following characteristics:

(a)    That portion of Accounts unpaid ninety (90) days or more after the
applicable sales date;

(b)    That portion of Accounts related to goods or services with respect to
which Borrower has received notice of a claim or dispute, which are subject to a
claim of offset or a contra account, or which reflect a reserve for warranty
claims or returns;

(c)    That portion of Accounts not yet earned by the final delivery of goods or
the final provision of services by Borrower to the account debtor, including
with respect to both goods and services, progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account
debtor;

(d)    Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

(e)    Accounts owed by any unit of government, whether foreign or domestic
(except that there shall be included in Eligible Accounts that portion of
Accounts owed by such units of government for which a Borrower has provided
evidence satisfactory to Collateral Agent that (i) in the case of Accounts owed
by any unit of domestic government, the Federal Assignment of Claims Act of 1940
as amended has been complied with, and (ii) such Accounts may be enforced by
Collateral Agent directly against such unit of government under all applicable
laws);

(f)    Accounts denominated in any currency other than United States Dollars;

(g)    Accounts owed by an account debtor located outside the United States;

(h)    Accounts owed by an account debtor that is insolvent or is the subject of
bankruptcy or insolvency proceedings or that has gone out of business;

(i)    Accounts owed by a Subsidiary, Affiliate, officer or employee of
Borrower;

(j)    Accounts not subject to Collateral Agent’s first priority, perfected
security interest securing the Obligations or which are subject to any Lien in
favor of any Person other than Collateral Agent, except Permitted Liens;

 

35



--------------------------------------------------------------------------------

(k)    Any Account or portion thereof that has been restructured, extended,
amended or modified;

(l)    That portion of Accounts that constitutes advertising charges, finance
charges, service charges or sales or excise taxes;

(m)    Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate unpaid balance of such Accounts
exceeds twenty percent (20%) of the aggregate amount of all Eligible Accounts;

(n)    Accounts owed by an account debtor, regardless of whether otherwise
eligible, if fifty percent (50%) or more of the total amount of Accounts due
from such account debtor is ineligible under clauses (a), (b), or (k) above; and

(o)    Accounts, or portions of Accounts, otherwise deemed ineligible by
Collateral Agent in its sole discretion.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of Borrower that consists of finished goods,
merchantable and readily saleable to a third party in the ordinary course of
Borrower’s business deemed by Collateral Agent in its sole discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by Collateral Agent, (A) complies with each of
the representations and warranties respecting Inventory made by the Borrower in
the Loan Documents, and (B) is not excluded as ineligible by virtue of one or
more of the criteria set forth below. Except as otherwise agreed by Collateral
Agent, in its sole discretion, the following items of Inventory shall not be
included in Eligible Inventory:

(a)    Inventory that is not solely owned by Borrower or in respect of which
Borrower does not have good and valid title thereto free and clear of any Lien
(other than Liens granted to Collateral Agent pursuant to the Loan Documents or
customary Liens in favor of any landlord, broker or common carrier who executes
(i) as to any landlord a Collateral Access Agreement, and (ii) as to any broker
or common carrier, a Customs Broker/Carrier Agreement in favor of Collateral
Agent);

(b)    Inventory that is leased by or is on consignment to Borrower;

(c)    Inventory that is not located in the United States (excluding territories
or possessions of the United States);

(d)    Inventory that is not located at a location that is owned or leased by
Borrower, except (i) Inventory in transit (A) between any Borrower-owned or
leased locations; or (B) from any Loan Party-owned or leased location to any
third party which satisfies the conditions described in subsection (iii); or
(iii) Inventory that in the ordinary course of business is temporarily held by a
third party for final delivery and is subject to a bailee agreement in favor of
Collateral Agent that is reasonably satisfactory to Collateral Agent;

(e)    Inventory that is located in a distribution center leased by Borrower
unless the applicable lessor has delivered to Collateral Agent a Collateral
Access Agreement;

(f)    Inventory that is comprised of goods which, as determined in the sole
discretion of Collateral Agent, (i) are damaged, defective, “seconds,” and in
each case that makes such items unmerchantable, (ii) have been or are to be
returned to the vendor, (iii) are raw materials, work-in-process, or that
constitute spare parts, promotional, marketing, labels, bags and other packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) not in compliance with all standards imposed by any
governmental, regulatory or judicial authority having regulatory authority over
such Inventory, its use or sale, or (vi) are bill and hold goods;

 

36



--------------------------------------------------------------------------------

(g)    Inventory that is not subject to a perfected first-priority security
interest in favor of Collateral Agent;

(h)    Inventory that is not insured in compliance with the provisions of the
Loan Documents;

(i)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (i) from which Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement, or (ii) under which Borrower owes any amounts which are more
than thirty (30) days past due; or

(j)    Inventory which is not of the type usually sold in the ordinary course of
the Borrowers’ business unless and until Collateral Agent has completed or
received (A) an appraisal of such Inventory from appraisers satisfactory to
Collateral Agent and establishes an advance rate and Inventory Reserves (if
applicable) therefor, and otherwise agrees that such Inventory shall be deemed
Eligible Inventory, and (B) such other due diligence as Collateral Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
Collateral Agent.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Existing Indebtedness” is the indebtedness of Borrower to Oxford in the
aggregate principal outstanding amount as of the Effective Date of approximately
Twenty Million Dollars ($20,000,000.00) pursuant to that certain Amended and
Restated Loan and Security Agreement, dated December 20, 2013, by and between
Oxford, other lenders party thereto from time to time, and Borrower.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
of (a) the Maturity Date, (b) the acceleration of the Loans, or (c) the
prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to the
principal amount of such Term Loan being paid on such date multiplied by the
Final Payment Percentage, payable to Lenders in accordance with their respective
Pro Rata Shares with respect to the Term Loans (for the avoidance of doubt, the
calculation of any Final Payment shall not include the principal amount prepaid
in accordance with Section 2.2(d)(ii) if a Final Payment based on such principal
amount was made at the time of such prepayment).

“Final Payment Percentage” shall be Four and Ninety-Five Hundredths percent
(4.95%).

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination, but with respect to any interim financial statements, subject to
normal year-end adjustments and the absence of footnotes thereto.

 

37



--------------------------------------------------------------------------------

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Insolvent” means not Solvent.

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

(a)    its Copyrights, Trademarks and Patents;

(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)    any and all source code;

(d)    any and all design rights which may be available to Borrower;

(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

38



--------------------------------------------------------------------------------

(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Inventory Reserves” means such reserves as may be established from time to time
by Collateral Agent in its reasonable discretion with respect to the
determination of the salability, at retail or at wholesale, as applicable, of
Eligible Inventory, which reflect such other factors as affect the market value
of the Eligible Inventory or which reflect claims and liabilities that
Collateral Agent determines will need to be satisfied in connection with the
realization upon the Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in Collateral Agent’s reasonable discretion,
include (but are not limited to) reserves based on: (a) shrink; (b) change in
Inventory character; (c) change in Inventory composition; (d) change in
Inventory mix; and (e) out-of-date, obsolete, damaged, defective and/or expired
Inventory.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

“I/O Extension Event” is the achievement by Borrower of consolidated twelve
months’ trailing gross revenues from the sale of its products for the twelve
(12) month period ending on February 28, 2019, equal to eighty percent (80.00%)
or more of the consolidated gross revenues of Borrower from the sale of its
products projected for such twelve (12) month period in the Board approved
Annual Projections provided by Borrower to Oxford in December 2016 (and without
any amendments thereto), as determined by Collateral Agent based on evidence
reasonably acceptable to Collateral Agent, which evidence must be delivered by
Borrower to Collateral Agent on or before March 15, 2019.

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Robert S.
White as of the Effective Date, and (ii) Chief Financial Officer, who is Brent
A. Moen as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity Factors” are the percentages which Collateral Agent, in its
reasonable credit judgment, may apply to any of the Eligible Accounts based upon
Collateral Agent’s review and analysis of, among other things, Borrower’s
historical collection history, contractual allowances, returns, rebates,
discounts, credits and other allowances for each payor and taking into account
other factors deemed appropriate by Collateral Agent which may result in the
possible non-payment of Accounts for any reason by Account Debtors or possible
diminution of the value of any Collateral, all in a manner consistent with
Collateral Agent’s underwriting practices and procedures. Collateral Agent shall
also have the right, in its reasonable credit judgment, and at any time and for
any reason, to (i)

 

39



--------------------------------------------------------------------------------

reduce the dollar amount of Eligible Accounts by the amount of discounts,
credits, allowances and returns of any kind then outstanding, issued, granted,
owing, accrued or liable to be accrued and (ii) establish and fund reserves
against the Borrowing Base and/or charge the same against the Revolving Line as
Revolving Advances at such time as it deems appropriate. Collateral Agent shall
also have the right, in its reasonable credit judgment, to further adjust the
Borrowing Base by applying Liquidity Factors to Eligible Accounts and adjusting
such Liquidity Factors from time to time.

“Loan” is any of the Term Loans and all Revolving Advances made from time to
time under this Agreement.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
each Compliance Certificate, each Disbursement Letter, any subordination
agreements, the Post Closing Letter, any note, or notes or guaranties executed
by Borrower or any other Person, and any other present or future agreement
entered into by Borrower, any Guarantor or any other Person for the benefit of
the Lenders and Collateral Agent in connection with this Agreement; all as
amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

“Maturity Date” is March 1, 2022 for each Term Loan and all Revolving Advances.

“Maximum Revolving Line” is Ten Million Dollars ($10,000,000.00).

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
the Revolving Line Non-Use Fees, Annual Revolving Line Monitoring Fees,
commitment fees and other amounts Borrower owes the Lenders now or later, in
connection with, related to, following, or arising from, out of or under, this
Agreement or, the other Loan Documents, or otherwise, and including interest
accruing after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or
Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.3(c).

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on May 1, 2017.

 

40



--------------------------------------------------------------------------------

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

(c)    unsecured Indebtedness under the Borrower’s American Express Corporate
Card of an aggregate amount of up to Two Hundred Fifty Thousand Dollars
($250,000.00);

(d)    Subordinated Debt;

(e)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

(f)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

(g)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(h)    Any Foreign Subsidiary’s Indebtedness to Borrower for intercompany loans
made pursuant to clause (i) of the definition of Permitted Investments;

(i)    Indebtedness incurred under hedging agreements entered into by the
Borrower with respect to a Loan made hereunder; provide, however, the aggregate
amount of such Indebtedness at any given time may not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00); and

(j)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a)    Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;

(b)    (i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;

(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)    Investments consisting of Deposit Accounts in which Collateral Agent has
a perfected security interest;

 

41



--------------------------------------------------------------------------------

(e)    Investments in connection with Transfers permitted by Section 7.1;

(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Fifty Thousand Dollars ($50,000) in the aggregate for (i) and (ii) in any
fiscal year;

(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph shall not apply to
Investments of Borrower in any Subsidiary;

(i)    Investments by Borrower in the UK Subsidiary, not exceeding in the
aggregate Two Hundred Fifty Thousand Dollars ($250,000.00) in any given fiscal
year of Borrower;

(j)    Investments by Borrower, during fiscal years 2017 and 2018 only, in the
UK Subsidiary for product development purposes, not exceeding in the aggregate
Five Hundred Thousand Dollars ($500,000.00) in any given fiscal year of
Borrower; and

(k)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non-exclusive licensing
of technology, the development of technology or the providing of technical
support.

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers twenty (20) days’ prior written notice and a
brief summary of the terms of the proposed license to Collateral Agent and the
Lenders and delivers to Collateral Agent and the Lenders copies of the final
executed licensing documents in connection with the exclusive license promptly
upon consummation thereof, (y) any such license is made in connection with a
bona fide corporate collaboration or partnership, and is approved by Borrower’s
(or the applicable Subsidiary’s) board of directors, and (z) any such license
could not result in a legal transfer of title of the licensed property but may
be exclusive in respects other than territory and may be exclusive as to
territory only as to discrete geographical areas outside of the United States;
and (iv) all upfront payments, royalties, milestone payments or other proceeds
arising from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a Deposit Account that is governed by a Control
Agreement.

“Permitted Liens” are:

(a)    Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;

(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

42



--------------------------------------------------------------------------------

(c)    liens securing Indebtedness permitted under clause (f) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;

(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;

(h)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and

(j)    Liens consisting of Permitted Licenses.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders holding such Term Loan in
amount equal to:

(a)    for a prepayment made on or after the Effective Date through and
including the first anniversary of the Effective Date, three percent (3.00%) of
the principal amount of such Term Loan prepaid;

 

43



--------------------------------------------------------------------------------

(b)    for a prepayment made after the date which is after the first anniversary
of the Effective Date through and including the second anniversary of the
Effective Date, two percent (2.00%) of the principal amount of the Term Loans
prepaid; and

(c)    for a prepayment made after the date which is after the second
anniversary of the Effective Date and prior to the Maturity Date, one percent
(1.00%) of the principal amount of the Term Loans prepaid.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, (i) with respect to the Term Loans, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined by dividing the
outstanding principal amount of Term Loans held by such Lender by the aggregate
outstanding principal amount of all Term Loans, and (ii) with respect to a
Lender’s obligation to make Revolving Advances, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Line Commitments being terminated or reduced to zero, the
percentage obtained by dividing (A) that Lender’s Revolving Line Commitment, by
(B) the aggregate Revolving Line Commitments of all Lenders; and (y) from and
after the time the Revolving Line Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (A) the aggregate unpaid principal
amount of that Lender’s Revolving Advances by (B) the aggregate unpaid principal
amount of all Revolving Advances.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loans or their Revolving Line
Commitment, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loans and the aggregate Revolving Line
Commitments, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loans or its Revolving Line Commitment,
Lenders holding at least sixty six percent (66%) of the aggregate outstanding
principal balance of the Term Loans and Lenders holding at least sixty six
percent (66%) of the aggregate Revolving Line Commitments and, in respect of
this clause (ii), (A) each Original Lender that has not assigned or transferred
any portion of its Term Loans or Revolving Line Commitment, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loans or Revolving Line
Commitment, but only to the extent that such assignee or transferee is an
Affiliate or Approved Fund of such Original Lender, and (C) any Person providing
financing to any Person described in clauses (A) and (B) above; provided,
however, that this clause (C) shall only apply upon the occurrence of a default,
event of default or similar occurrence with respect to such financing.

“Required Term Loan Lenders” means (i) for so long as each Original Lender (with
a commitment to make one or more Term Loans and without taking into account any
such Lender’s any Revolving Line Commitment) which has not assigned or
transferred any of its interests in its Term Loans, Lenders holding one hundred
percent (100%) of the aggregate outstanding principal balance of the Term Loans,
or (ii) at any time from and after any Original Lender (with a commitment to
make one or more Term Loans on the Effective Date and without taking into
account any such Lender’s any Revolving Line Commitment) has assigned or
transferred any interest in its Term Loans, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loans
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loans, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loans, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

44



--------------------------------------------------------------------------------

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” are collectively, Availability Reserves, Inventory Reserves and any
other reserves from time to time established hereunder by Collateral Agent in
its reasonable discretion.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Revolving Advance” or “Revolving Advances” means an advance (or advances) by
Lenders to Borrower under the Revolving Line.

“Revolving Line” means the commitments of the Lenders hereunder to make
Revolving Advances to the Borrowers, subject to all of the terms and conditions
herein, in an aggregate principal amount not to exceed the lesser of (i) the
Maximum Revolving Line, and (ii) the Borrowing Base.

“Revolving Line Commitment(s)” is, for any Lender, the obligation of such Lender
to make Revolving Advances to Borrower subject to the terms and conditions of
this Agreement (reduced or increased in accordance with the provisions of
Section 2.3(f), or any other applicable provision of this Agreement), in an
aggregate amount up to the principal amount shown on Schedule 1.1.

“Revolving Line Commitment Percentage” is set forth on Schedule 1.1, as amended
from time to time.

“Revolving Line Priority Collateral” means all now owned or hereafter acquired
Collateral that consists of (i) Accounts (including health-care receivables);
(ii) Inventory; (iii) chattel paper (whether tangible or electronic); and
(iv) all Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

“Revolving Line Non-Use Fees” means a monthly fee payable by Borrower to
Collateral Agent, for the ratable benefit of each Lender holding a Revolving
Line Commitment, in an amount equal to 0.0417% of the difference between (i) the
aggregate Revolving Line Commitments, and (ii) the average outstanding principal
balance of the Revolving Advances during the applicable month, which fee once
paid, shall be nonrefundable.

“Revolving Loan Request” is that certain form attached hereto as Exhibit B-2.

“Second Draw Period” is the period commencing on the earlier of (i) the
occurrence of a Term B Loan Acquisition Event and (ii) November 1, 2017 (if the
September 2017 Trailing Revenue Event has occurred), provided that no Event of
Default has occurred or is continuing on such date, and ending on the earlier of
(i) December 31, 2017 and (ii) the occurrence of an Event of Default; provided,
further that if the Second Draw Period was commenced by a Term B Loan
Acquisition Event, it will end with respect to availability of Term B Loans for
the financing of the Term B Loan Acquisition (described in notification to
Collateral Agent of such Term B Loan Acquisition Event) forty-five (45) days
immediately after the occurrence of such Term B Loan Acquisition Event, if it
has not already ended otherwise. Any Credit Extension during the Second Draw
Period will be subject to, among other applicable conditions set forth in this
Agreement, (i) if Borrower is drawing the Term B Loans to finance the Term B
Loan Acquisition, the occurrence of the Term B Loan Acquisition Event no earlier
than forty-five (45) days immediately prior to the Funding Date of the Term B
Loans and no later than ten (10) days immediately prior to the Funding Date of
the Term B Loans, and (ii) the occurrence of September 2017 Trailing Revenue
Event, if Borrower is not drawing the Term B Loans to finance the Term B Loan
Acquisition Event.

“Secured Promissory Note” is defined in Section 2.5.

 

45



--------------------------------------------------------------------------------

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“September 2017 Trailing Revenue Event” is the achievement by Borrower of
consolidated gross revenues, for the twelve (12) month period ending on
September 30, 2017, from the sale of its products, of at least Eighty Million
Dollars ($80,000,000.00), as determined by Collateral Agent based upon written
evidence reasonably satisfactory to Collateral Agent, which evidence must be
deliver to Collateral Agent no later than October 15, 2017.

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or one or more of Affiliates of such Person.

“Term Loan” is defined in Section 2.2(a)(iii) hereof.

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

“Term B Loan Acquisition” is merger or consolidation, of any Person (other than
Borrower or one of its subsidiaries) into or with Borrower (in which Borrower is
the surviving entity) or one of Borrower’s Subsidiaries (in which the surviving
entity is a wholly owned Subsidiary of Borrower), or the acquisition of all or
substantially all of the capital stock, shares or property of another Person by
Borrower or one of its Subsidiary, in each case, as approved by and acceptable
to Collateral Agent in its sole and absolute discretion for, among other things,
the use of the proceeds of the Term B Loans. Notwithstanding anything herein to
the contrary, the holders of the outstanding equity of Borrower immediately
before the consummation of the Term B Acquisition Event must be holders of a
majority of the outstanding equity of Borrower immediately following the
consummation of the Term B Loan Acquisition. Furthermore, the Term B Acquisition
Event must be consummated on or before December 31, 2017, on such terms and
conditions as are acceptable to and approved by Collateral Agent in its sole and
absolute discretion.

“Term B Loan Acquisition Event” is the receipt of notification in writing by
Collateral Agent, from Borrower, of Borrower’s intention to draw the Term B
Loans to finance the Term B Loan Acquisition, along with a sufficiently detailed
description of the Term B Loan Acquisition. The aforementioned notification must
be received by Collateral Agent at least ten (10) days prior to the date of the
consummation of the Term B Loan Acquisition but no earlier than forty-five
(45) days prior to the date of the consummation of the Term B Loan Acquisition.

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

46



--------------------------------------------------------------------------------

“Term C Loan Acquisition” is merger or consolidation, of any Person (other than
Borrower or one of its subsidiaries) into or with Borrower (in which Borrower is
the surviving entity) or one of Borrower’s Subsidiaries (in which the surviving
entity is a wholly owned Subsidiary of Borrower), or the acquisition of all or
substantially all of the capital stock, shares or property of another Person by
Borrower or one of its Subsidiary, in each case, in each case, as approved by
and acceptable to Collateral Agent in its sole and absolute discretion for,
among other things, the use of the proceeds of the Term C Loans. Notwithstanding
anything herein to the contrary, the holders of the outstanding equity of
Borrower immediately before the consummation of the Term C Acquisition Event
must be holders of a majority of the outstanding equity of Borrower immediately
following the consummation of the Term C Loan Acquisition. Furthermore, the Term
C Acquisition Event must be consummated on such terms and conditions as are
acceptable to and approved by Collateral Agent in its sole and absolute
discretion, on or before March 31, 2018 and on or after the date that is the
earlier of (i) the date of the consummation of the Term B Loan Acquisition that
was financed using the proceeds of the Term B Loans or (ii) January 1, 2018.

“Term C Loan Acquisition Event” is the receipt of notification in writing by
Collateral Agent, from Borrower, of Borrower’s intention to draw the Term C
Loans to finance the Term Loan Acquisition, along with a sufficiently detailed
description of the Term C Loan Acquisition. The aforementioned notification must
be received by Collateral Agent at least ten (10) days prior to the date of the
consummation of the Term B Loan Acquisition but no earlier than forty-five
(45) days prior to the date of the consummation of the Term B Loan Acquisition.

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Term Loan Priority Collateral” is all now owned or hereafter acquired
Collateral which does not consist of Revolving Line Priority Collateral.

“Third Draw Period” is the period commencing on the earlier of (i) the date of
the occurrence of a Term C Loan Acquisition Event and (ii) the later of (A) the
date of occurrence of the December 2017 Trailing Revenue Event and
(B) January 1, 2018, if no Event of Default has occurred or is continuing on
such date, and ending on the earlier of (i) March 31, 2018 and (ii) the
occurrence of an Event of Default; provided, further that if the Third Draw
Period was commenced by a Term C Loan Acquisition Event, it will end with
respect to availability of Term C Loans for the financing of the Term C Loan
Acquisition (described in notification to Collateral Agent of such Term C Loan
Acquisition Event) forty-five (45) days immediately after the occurrence of such
Term C Loan Acquisition Event, if it has not already ended otherwise. Any Credit
Extension during the Third Draw Period will be subject to, among other
applicable conditions set forth in this Agreement, (i) the occurrence of the
Term C Loan Acquisition Event if Borrower is drawing the Term C Loans to finance
the Term C Loan Acquisition, no earlier than forty-five (45) days immediately
prior to the Funding Date of the Term C Loans and no later than ten (10) days
immediately prior to the Funding Date of the Term C Loans and (ii) the
occurrence of the December 2017 Trailing Revenue Event, if Borrower is not
drawing the Term C Loans to finance the Term C Loan Acquisition Event.
Furthermore, no Term C Loans can be made prior to the funding of the Term B
Loans, or, if Term B Loans are not funded hereunder, January 1, 2018.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“UK Subsidiary” is Entellus Medical Europe, Ltd., a company existing under the
laws of England and Wales, and a wholly owned Subsidiary.

[Balance of Page Intentionally Left Blank]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: ENTELLUS MEDICAL, INC. By  

/s/ Brent Moen

Name:   Brent Moen Title:   CFO COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC
By  

/s/ Mark Davis

Name:   Mark Davis Title:   Vice President – Finance, Secretary & Treasurer

[Signature Page to the Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments

Term A Loans

 

Lender

 

Term A Loan Commitment

 

Commitment Percentage

OXFORD FINANCE LLC

  $13,500,000   100.00%

TOTAL

  $13,500,000   100.00%

Term B Loans

 

Lender

 

Term B Loan Commitment

 

Commitment Percentage

OXFORD FINANCE LLC

  $10,000,000   100.00%

TOTAL

  $10,000,000   100.00%

Term C Loans

 

Lender

 

Term C Loan Commitment

 

Commitment Percentage

OXFORD FINANCE LLC

  $16,500,000   100.00%

TOTAL

  $16,500,000   100.00%

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

OXFORD FINANCE LLC

  $40,000,000   100.00%

TOTAL

  $40,000,000   100.00%

Revolving Line

 

Lender

 

Revolving Line Commitment

 

Revolving Line Commitment
Percentage

OXFORD FINANCE LLC

  $10,000,000.00   100.00%

TOTAL

  $10,000,000.00   100.00%



--------------------------------------------------------------------------------

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property (if a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property); or (ii) more than
65% of the total combined voting power of all classes of stock entitled to vote
the shares of capital stock (the “Shares”) of any Foreign Subsidiary, if
Borrower demonstrates to Collateral Agent’s reasonable satisfaction that a
pledge of more than sixty-five percent (65%) of the Shares of such Subsidiary
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Disbursement Letter

[see attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

[DATE]

The undersigned, being the duly elected and acting                      of
Entellus Medical, Inc., a Delaware corporation, with offices located at 3600
Holly Lane North, Suite 40, Plymouth, MN 55447(“Borrower”), does hereby certify
to OXFORD FINANCE LLC (“Oxford” and “Lender”), as collateral agent (the
“Collateral Agent”) in connection with that certain Loan and Security Agreement
dated as of March [    ], 2017, by and among Borrower, Collateral Agent and the
Lenders from time to time party thereto (the “Loan Agreement”; with other
capitalized terms used below having the meanings ascribed thereto in the Loan
Agreement) that:

1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

2.    No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

3.    Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.

5.    No Material Adverse Change has occurred.

6.    The undersigned is a Responsible Officer.

7.    [The Borrower is drawing the Term B Loan to finance the Term B Loan
Acquisition Event.] [The Borrower is not drawing the Term B Loan to finance the
Term B Loan Acquisition Event.] [The Borrower is drawing the Term C Loan to
finance the Term C Loan Acquisition Event.] [The Borrower is not drawing the
Term C Loan to finance the Term C Loan Acquisition Event.] [APPLICABLE ONLY FOR
TERM B LOAN AND TERM C LOAN REQUESTS]

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

8.    The proceeds of the Term [A][B][C] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $               

—            

   $               

Less:

  

— Facility Fee

     (waived ) 

— Existing Debt Payoff to be remitted to Oxford per the

     Payoff Letter dated [DATE]

   ($              ) 

— Interim Interest

   ($              ) 

— Lender’s Legal Fees

   ($              )* 

Net Proceeds due from Oxford:

   $               

TOTAL TERM [A][B][C] LOAN NET PROCEEDS FROM LENDERS

   $               

9.    The [Term A Loan][Term B Loan][Term C Loan] shall amortize in accordance
with the Amortization Table attached hereto.

10.    The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

  

Entellus Medical, Inc.

Bank Name:

  

Wells Fargo Bank, N.A.

Bank Address:

  

420 Montgomery Street,

San Francisco, CA 94104

Account Number:

  

XXXXXX7146

ABA Number:

  

XXXXX0248

[Balance of Page Intentionally Left Blank]

 

*  Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

BORROWER:

ENTELLUS MEDICAL, INC.

 

By  

 

Name:  

 

Title:  

 

COLLATERAL AGENT AND LENDER:

OXFORD FINANCE LLC

 

By  

 

Name:  

 

Title:  

 

[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------

AMORTIZATION TABLE

(Term [A][B][C] Loan)

[see attached]



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01

Oxford ID:

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   24 IO + 36 PI   Payment:   Varies     Final Payment:  
$668,250.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

13,500,000.00

1

$2,988.33

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 13,500,000.00  

2

   5/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

3

   6/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

4

   7/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

5

   8/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

6

   9/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

7

   10/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

8

   11/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

9

   12/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

10

   1/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

11

   2/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

12

   3/1/18    $ 13,500,000.00      $ 83,673.35      $ 83,673.35      $ 0.00     
$ 13,500,000.00  

13

   4/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

14

   5/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

15

   6/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

16

   7/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

17

   8/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

18

   9/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

19

   10/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

20

   11/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

21

   12/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

22

   1/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

23

   2/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

24

   3/1/19    $ 13,500,000.00      $ 83,673.35      $ 83,673.35      $ 0.00     
$ 13,500,000.00  

25

   4/1/19    $ 13,500,000.00      $ 467,638.35      $ 92,638.35      $
375,000.00      $ 13,125,000.00  

26

   5/1/19    $ 13,125,000.00      $ 462,159.73      $ 87,159.73      $
375,000.00      $ 12,750,000.00  

27

   6/1/19    $ 12,750,000.00      $ 462,491.77      $ 87,491.77      $
375,000.00      $ 12,375,000.00  

28

   7/1/19    $ 12,375,000.00      $ 457,179.18      $ 82,179.18      $
375,000.00      $ 12,000,000.00  

29

   8/1/19    $ 12,000,000.00      $ 457,345.20      $ 82,345.20      $
375,000.00      $ 11,625,000.00  

30

   9/1/19    $ 11,625,000.00      $ 454,771.91      $ 79,771.91      $
375,000.00      $ 11,250,000.00  

31

   10/1/19    $ 11,250,000.00      $ 449,708.34      $ 74,708.34      $
375,000.00      $ 10,875,000.00  

32

   11/1/19    $ 10,875,000.00      $ 449,625.33      $ 74,625.33      $
375,000.00      $ 10,500,000.00  

33

   12/1/19    $ 10,500,000.00      $ 444,727.79      $ 69,727.79      $
375,000.00      $ 10,125,000.00  

34

   1/1/20    $ 10,125,000.00      $ 444,478.76      $ 69,478.76      $
375,000.00      $ 9,750,000.00  

35

   2/1/20    $ 9,750,000.00      $ 441,905.47      $ 66,905.47      $ 375,000.00
     $ 9,375,000.00  

36

   3/1/20    $ 9,375,000.00      $ 435,181.72      $ 60,181.72      $ 375,000.00
     $ 9,000,000.00  

37

   4/1/20    $ 9,000,000.00      $ 436,758.90      $ 61,758.90      $ 375,000.00
     $ 8,625,000.00  

38

   5/1/20    $ 8,625,000.00      $ 432,276.40      $ 57,276.40      $ 375,000.00
     $ 8,250,000.00  

39

   6/1/20    $ 8,250,000.00      $ 431,612.32      $ 56,612.32      $ 375,000.00
     $ 7,875,000.00  

40

   7/1/20    $ 7,875,000.00      $ 427,295.84      $ 52,295.84      $ 375,000.00
     $ 7,500,000.00  

41

   8/1/20    $ 7,500,000.00      $ 426,465.75      $ 51,465.75      $ 375,000.00
     $ 7,125,000.00  

42

   9/1/20    $ 7,125,000.00      $ 423,892.46      $ 48,892.46      $ 375,000.00
     $ 6,750,000.00  

43

   10/1/20    $ 6,750,000.00      $ 419,825.01      $ 44,825.01      $
375,000.00      $ 6,375,000.00  

44

   11/1/20    $ 6,375,000.00      $ 418,745.89      $ 43,745.89      $
375,000.00      $ 6,000,000.00  

45

   12/1/20    $ 6,000,000.00      $ 414,844.45      $ 39,844.45      $
375,000.00      $ 5,625,000.00  

46

   1/1/21    $ 5,625,000.00      $ 413,599.31      $ 38,599.31      $ 375,000.00
     $ 5,250,000.00  

47

   2/1/21    $ 5,250,000.00      $ 411,026.02      $ 36,026.02      $ 375,000.00
     $ 4,875,000.00  

48

   3/1/21    $ 4,875,000.00      $ 405,215.37      $ 30,215.37      $ 375,000.00
     $ 4,500,000.00  

49

   4/1/21    $ 4,500,000.00      $ 405,879.45      $ 30,879.45      $ 375,000.00
     $ 4,125,000.00  

50

   5/1/21    $ 4,125,000.00      $ 402,393.06      $ 27,393.06      $ 375,000.00
     $ 3,750,000.00  

51

   6/1/21    $ 3,750,000.00      $ 400,732.87      $ 25,732.87      $ 375,000.00
     $ 3,375,000.00  

52

   7/1/21    $ 3,375,000.00      $ 397,412.50      $ 22,412.50      $ 375,000.00
     $ 3,000,000.00  

53

   8/1/21    $ 3,000,000.00      $ 395,586.30      $ 20,586.30      $ 375,000.00
     $ 2,625,000.00  

54

   9/1/21    $ 2,625,000.00      $ 393,013.01      $ 18,013.01      $ 375,000.00
     $ 2,250,000.00  

55

   10/1/21    $ 2,250,000.00      $ 389,941.67      $ 14,941.67      $
375,000.00      $ 1,875,000.00  

56

   11/1/21    $ 1,875,000.00      $ 387,866.44      $ 12,866.44      $
375,000.00      $ 1,500,000.00  

57

   12/1/21    $ 1,500,000.00      $ 384,961.11      $ 9,961.11      $ 375,000.00
     $ 1,125,000.00  

58

   1/1/22    $ 1,125,000.00      $ 382,719.86      $ 7,719.86      $ 375,000.00
     $ 750,000.00  

59

   2/1/22    $ 750,000.00      $ 380,146.57      $ 5,146.57      $ 375,000.00  
   $ 375,000.00  

60

   3/1/22    $ 375,000.00      $ 377,324.26      $ 2,324.26      $ 375,000.00  
   $ 0.00  

Final

   3/1/22      Final Payment      $ 668,250.00      $ 668,250.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 17,943,843.67      $ 4,443,843.67      $ 13,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01a

Oxford ID: 217021

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   24 IO + 36 PI   Payment:   Varies     Final Payment:  
$544,500.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

11,000,000.00

1

$2,434.94

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 11,000,000.00  

2

   5/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

3

   6/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

4

   7/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

5

   8/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

6

   9/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

7

   10/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

8

   11/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

9

   12/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

10

   1/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

11

   2/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

12

   3/1/18    $ 11,000,000.00      $ 68,178.28      $ 68,178.28      $ 0.00     
$ 11,000,000.00  

13

   4/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

14

   5/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

15

   6/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

16

   7/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

17

   8/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

18

   9/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

19

   10/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

20

   11/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

21

   12/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

22

   1/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

23

   2/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

24

   3/1/19    $ 11,000,000.00      $ 68,178.28      $ 68,178.28      $ 0.00     
$ 11,000,000.00  

25

   4/1/19    $ 11,000,000.00      $ 381,038.65      $ 75,483.10      $
305,555.56      $ 10,694,444.44  

26

   5/1/19    $ 10,694,444.44      $ 376,574.60      $ 71,019.04      $
305,555.56      $ 10,388,888.89  

27

   6/1/19    $ 10,388,888.89      $ 376,845.15      $ 71,289.59      $
305,555.56      $ 10,083,333.33  

28

   7/1/19    $ 10,083,333.33      $ 372,516.37      $ 66,960.81      $
305,555.56      $ 9,777,777.78  

29

   8/1/19    $ 9,777,777.78      $ 372,651.64      $ 67,096.09      $ 305,555.56
     $ 9,472,222.22  

30

   9/1/19    $ 9,472,222.22      $ 370,554.89      $ 64,999.33      $ 305,555.56
     $ 9,166,666.67  

31

   10/1/19    $ 9,166,666.67      $ 366,429.02      $ 60,873.47      $
305,555.56      $ 8,861,111.11  

32

   11/1/19    $ 8,861,111.11      $ 366,361.38      $ 60,805.83      $
305,555.56      $ 8,555,555.56  

33

   12/1/19    $ 8,555,555.56      $ 362,370.79      $ 56,815.23      $
305,555.56      $ 8,250,000.00  

34

   1/1/20    $ 8,250,000.00      $ 362,167.88      $ 56,612.32      $ 305,555.56
     $ 7,944,444.44  

35

   2/1/20    $ 7,944,444.44      $ 360,071.13      $ 54,515.57      $ 305,555.56
     $ 7,638,888.89  

36

   3/1/20    $ 7,638,888.89      $ 354,592.51      $ 49,036.96      $ 305,555.56
     $ 7,333,333.33  

37

   4/1/20    $ 7,333,333.33      $ 355,877.62      $ 50,322.06      $ 305,555.56
     $ 7,027,777.78  

38

   5/1/20    $ 7,027,777.78      $ 352,225.21      $ 46,669.66      $ 305,555.56
     $ 6,722,222.22  

39

   6/1/20    $ 6,722,222.22      $ 351,684.11      $ 46,128.56      $ 305,555.56
     $ 6,416,666.67  

40

   7/1/20    $ 6,416,666.67      $ 348,166.98      $ 42,611.43      $ 305,555.56
     $ 6,111,111.11  

41

   8/1/20    $ 6,111,111.11      $ 347,490.61      $ 41,935.05      $ 305,555.56
     $ 5,805,555.56  

42

   9/1/20    $ 5,805,555.56      $ 345,393.86      $ 39,838.30      $ 305,555.56
     $ 5,500,000.00  

43

   10/1/20    $ 5,500,000.00      $ 342,079.63      $ 36,524.08      $
305,555.56      $ 5,194,444.44  

44

   11/1/20    $ 5,194,444.44      $ 341,200.35      $ 35,644.80      $
305,555.56      $ 4,888,888.89  

45

   12/1/20    $ 4,888,888.89      $ 338,021.40      $ 32,465.85      $
305,555.56      $ 4,583,333.33  

46

   1/1/21    $ 4,583,333.33      $ 337,006.85      $ 31,451.29      $ 305,555.56
     $ 4,277,777.78  

47

   2/1/21    $ 4,277,777.78      $ 334,910.09      $ 29,354.54      $ 305,555.56
     $ 3,972,222.22  

48

   3/1/21    $ 3,972,222.22      $ 330,175.49      $ 24,619.93      $ 305,555.56
     $ 3,666,666.67  

49

   4/1/21    $ 3,666,666.67      $ 330,716.59      $ 25,161.03      $ 305,555.56
     $ 3,361,111.11  

50

   5/1/21    $ 3,361,111.11      $ 327,875.83      $ 22,320.27      $ 305,555.56
     $ 3,055,555.56  

51

   6/1/21    $ 3,055,555.56      $ 326,523.08      $ 20,967.53      $ 305,555.56
     $ 2,750,000.00  

52

   7/1/21    $ 2,750,000.00      $ 323,817.60      $ 18,262.04      $ 305,555.56
     $ 2,444,444.44  

53

   8/1/21    $ 2,444,444.44      $ 322,329.58      $ 16,774.02      $ 305,555.56
     $ 2,138,888.89  

54

   9/1/21    $ 2,138,888.89      $ 320,232.82      $ 14,677.27      $ 305,555.56
     $ 1,833,333.33  

55

   10/1/21    $ 1,833,333.33      $ 317,730.25      $ 12,174.69      $
305,555.56      $ 1,527,777.78  

56

   11/1/21    $ 1,527,777.78      $ 316,039.32      $ 10,483.76      $
305,555.56      $ 1,222,222.22  

57

   12/1/21    $ 1,222,222.22      $ 313,672.02      $ 8,116.46      $ 305,555.56
     $ 916,666.67  

58

   1/1/22    $ 916,666.67      $ 311,845.81      $ 6,290.26      $ 305,555.56  
   $ 611,111.11  

59

   2/1/22    $ 611,111.11      $ 309,749.06      $ 4,193.51      $ 305,555.56  
   $ 305,555.56  

60

   3/1/22    $ 305,555.56      $ 307,449.40      $ 1,893.84      $ 305,555.56  
   ($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 544,500.00      $ 544,500.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 14,620,909.66      $ 3,620,909.66      $ 11,000,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01b

Oxford ID: 217022

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   24 IO + 36 PI   Payment:   Varies     Final Payment:  
$123,750.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

2,500,000.00

1

$553.40

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 2,500,000.00  

2

   5/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

3

   6/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

4

   7/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

5

   8/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

6

   9/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

7

   10/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

8

   11/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00     
$ 2,500,000.00  

9

   12/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

10

   1/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

11

   2/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

12

   3/1/18    $ 2,500,000.00      $ 15,495.06      $ 15,495.06      $ 0.00      $
2,500,000.00  

13

   4/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

14

   5/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

15

   6/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

16

   7/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

17

   8/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

18

   9/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

19

   10/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

20

   11/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00     
$ 2,500,000.00  

21

   12/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

22

   1/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

23

   2/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

24

   3/1/19    $ 2,500,000.00      $ 15,495.06      $ 15,495.06      $ 0.00      $
2,500,000.00  

25

   4/1/19    $ 2,500,000.00      $ 86,599.69      $ 17,155.25      $ 69,444.44  
   $ 2,430,555.56  

26

   5/1/19    $ 2,430,555.56      $ 85,585.14      $ 16,140.69      $ 69,444.44  
   $ 2,361,111.11  

27

   6/1/19    $ 2,361,111.11      $ 85,646.62      $ 16,202.18      $ 69,444.44  
   $ 2,291,666.67  

28

   7/1/19    $ 2,291,666.67      $ 84,662.81      $ 15,218.37      $ 69,444.44  
   $ 2,222,222.22  

29

   8/1/19    $ 2,222,222.22      $ 84,693.55      $ 15,249.11      $ 69,444.44  
   $ 2,152,777.78  

30

   9/1/19    $ 2,152,777.78      $ 84,217.02      $ 14,772.58      $ 69,444.44  
   $ 2,083,333.33  

31

   10/1/19    $ 2,083,333.33      $ 83,279.32      $ 13,834.88      $ 69,444.44
     $ 2,013,888.89  

32

   11/1/19    $ 2,013,888.89      $ 83,263.95      $ 13,819.51      $ 69,444.44
     $ 1,944,444.44  

33

   12/1/19    $ 1,944,444.44      $ 82,357.00      $ 12,912.55      $ 69,444.44
     $ 1,875,000.00  

34

   1/1/20    $ 1,875,000.00      $ 82,310.88      $ 12,866.44      $ 69,444.44  
   $ 1,805,555.56  

35

   2/1/20    $ 1,805,555.56      $ 81,834.35      $ 12,389.90      $ 69,444.44  
   $ 1,736,111.11  

36

   3/1/20    $ 1,736,111.11      $ 80,589.21      $ 11,144.76      $ 69,444.44  
   $ 1,666,666.67  

37

   4/1/20    $ 1,666,666.67      $ 80,881.28      $ 11,436.83      $ 69,444.44  
   $ 1,597,222.22  

38

   5/1/20    $ 1,597,222.22      $ 80,051.18      $ 10,606.74      $ 69,444.44  
   $ 1,527,777.78  

39

   6/1/20    $ 1,527,777.78      $ 79,928.21      $ 10,483.76      $ 69,444.44  
   $ 1,458,333.33  

40

   7/1/20    $ 1,458,333.33      $ 79,128.86      $ 9,684.41      $ 69,444.44  
   $ 1,388,888.89  

41

   8/1/20    $ 1,388,888.89      $ 78,975.14      $ 9,530.69      $ 69,444.44  
   $ 1,319,444.44  

42

   9/1/20    $ 1,319,444.44      $ 78,498.60      $ 9,054.16      $ 69,444.44  
   $ 1,250,000.00  

43

   10/1/20    $ 1,250,000.00      $ 77,745.37      $ 8,300.93      $ 69,444.44  
   $ 1,180,555.56  

44

   11/1/20    $ 1,180,555.56      $ 77,545.53      $ 8,101.09      $ 69,444.44  
   $ 1,111,111.11  

45

   12/1/20    $ 1,111,111.11      $ 76,823.05      $ 7,378.60      $ 69,444.44  
   $ 1,041,666.67  

46

   1/1/21    $ 1,041,666.67      $ 76,592.46      $ 7,148.02      $ 69,444.44  
   $ 972,222.22  

47

   2/1/21    $ 972,222.22      $ 76,115.93      $ 6,671.49      $ 69,444.44     
$ 902,777.78  

48

   3/1/21    $ 902,777.78      $ 75,039.88      $ 5,595.44      $ 69,444.44     
$ 833,333.33  

49

   4/1/21    $ 833,333.33      $ 75,162.86      $ 5,718.42      $ 69,444.44     
$ 763,888.89  

50

   5/1/21    $ 763,888.89      $ 74,517.23      $ 5,072.79      $ 69,444.44     
$ 694,444.44  

51

   6/1/21    $ 694,444.44      $ 74,209.79      $ 4,765.35      $ 69,444.44     
$ 625,000.00  

52

   7/1/21    $ 625,000.00      $ 73,594.91      $ 4,150.46      $ 69,444.44     
$ 555,555.56  

53

   8/1/21    $ 555,555.56      $ 73,256.72      $ 3,812.28      $ 69,444.44     
$ 486,111.11  

54

   9/1/21    $ 486,111.11      $ 72,780.19      $ 3,335.74      $ 69,444.44     
$ 416,666.67  

55

   10/1/21    $ 416,666.67      $ 72,211.42      $ 2,766.98      $ 69,444.44  
   $ 347,222.22  

56

   11/1/21    $ 347,222.22      $ 71,827.12      $ 2,382.67      $ 69,444.44  
   $ 277,777.78  

57

   12/1/21    $ 277,777.78      $ 71,289.09      $ 1,844.65      $ 69,444.44  
   $ 208,333.33  

58

   1/1/22    $ 208,333.33      $ 70,874.05      $ 1,429.60      $ 69,444.44     
$ 138,888.89  

59

   2/1/22    $ 138,888.89      $ 70,397.51      $ 953.07      $ 69,444.44      $
69,444.44  

60

   3/1/22    $ 69,444.44      $ 69,874.86      $ 430.42      $ 69,444.44      ($
0.00 ) 

Final

   3/1/22      Final Payment      $ 123,750.00      $ 123,750.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 3,322,934.01      $ 822,934.01      $ 2,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01

Oxford ID:

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   36 IO + 24 PI   Payment:   Varies     Final Payment:  
$668,250.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

13,500,000.00

1

$2,988.33

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 13,500,000.00  

2

   5/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

3

   6/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

4

   7/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

5

   8/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

6

   9/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

7

   10/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

8

   11/1/17    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

9

   12/1/17    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

10

   1/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

11

   2/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

12

   3/1/18    $ 13,500,000.00      $ 83,673.35      $ 83,673.35      $ 0.00     
$ 13,500,000.00  

13

   4/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

14

   5/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

15

   6/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

16

   7/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

17

   8/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

18

   9/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

19

   10/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

20

   11/1/18    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

21

   12/1/18    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

22

   1/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

23

   2/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

24

   3/1/19    $ 13,500,000.00      $ 83,673.35      $ 83,673.35      $ 0.00     
$ 13,500,000.00  

25

   4/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

26

   5/1/19    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

27

   6/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

28

   7/1/19    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

29

   8/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

30

   9/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

31

   10/1/19    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

32

   11/1/19    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

33

   12/1/19    $ 13,500,000.00      $ 89,650.01      $ 89,650.01      $ 0.00     
$ 13,500,000.00  

34

   1/1/20    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

35

   2/1/20    $ 13,500,000.00      $ 92,638.35      $ 92,638.35      $ 0.00     
$ 13,500,000.00  

36

   3/1/20    $ 13,500,000.00      $ 86,661.68      $ 86,661.68      $ 0.00     
$ 13,500,000.00  

37

   4/1/20    $ 13,500,000.00      $ 655,138.35      $ 92,638.35      $
562,500.00      $ 12,937,500.00  

38

   5/1/20    $ 12,937,500.00      $ 648,414.60      $ 85,914.60      $
562,500.00      $ 12,375,000.00  

39

   6/1/20    $ 12,375,000.00      $ 647,418.48      $ 84,918.48      $
562,500.00      $ 11,812,500.00  

40

   7/1/20    $ 11,812,500.00      $ 640,943.76      $ 78,443.76      $
562,500.00      $ 11,250,000.00  

41

   8/1/20    $ 11,250,000.00      $ 639,698.62      $ 77,198.62      $
562,500.00      $ 10,687,500.00  

42

   9/1/20    $ 10,687,500.00      $ 635,838.69      $ 73,338.69      $
562,500.00      $ 10,125,000.00  

43

   10/1/20    $ 10,125,000.00      $ 629,737.51      $ 67,237.51      $
562,500.00      $ 9,562,500.00  

44

   11/1/20    $ 9,562,500.00      $ 628,118.83      $ 65,618.83      $
562,500.00      $ 9,000,000.00  

45

   12/1/20    $ 9,000,000.00      $ 622,266.68      $ 59,766.68      $
562,500.00      $ 8,437,500.00  

46

   1/1/21    $ 8,437,500.00      $ 620,398.97      $ 57,898.97      $ 562,500.00
     $ 7,875,000.00  

47

   2/1/21    $ 7,875,000.00      $ 616,539.04      $ 54,039.04      $ 562,500.00
     $ 7,312,500.00  

48

   3/1/21    $ 7,312,500.00      $ 607,823.06      $ 45,323.06      $ 562,500.00
     $ 6,750,000.00  

49

   4/1/21    $ 6,750,000.00      $ 608,819.17      $ 46,319.17      $ 562,500.00
     $ 6,187,500.00  

50

   5/1/21    $ 6,187,500.00      $ 603,589.59      $ 41,089.59      $ 562,500.00
     $ 5,625,000.00  

51

   6/1/21    $ 5,625,000.00      $ 601,099.31      $ 38,599.31      $ 562,500.00
     $ 5,062,500.00  

52

   7/1/21    $ 5,062,500.00      $ 596,118.75      $ 33,618.75      $ 562,500.00
     $ 4,500,000.00  

53

   8/1/21    $ 4,500,000.00      $ 593,379.45      $ 30,879.45      $ 562,500.00
     $ 3,937,500.00  

54

   9/1/21    $ 3,937,500.00      $ 589,519.52      $ 27,019.52      $ 562,500.00
     $ 3,375,000.00  

55

   10/1/21    $ 3,375,000.00      $ 584,912.50      $ 22,412.50      $
562,500.00      $ 2,812,500.00  

56

   11/1/21    $ 2,812,500.00      $ 581,799.66      $ 19,299.66      $
562,500.00      $ 2,250,000.00  

57

   12/1/21    $ 2,250,000.00      $ 577,441.67      $ 14,941.67      $
562,500.00      $ 1,687,500.00  

58

   1/1/22    $ 1,687,500.00      $ 574,079.79      $ 11,579.79      $ 562,500.00
     $ 1,125,000.00  

59

   2/1/22    $ 1,125,000.00      $ 570,219.86      $ 7,719.86      $ 562,500.00
     $ 562,500.00  

60

   3/1/22    $ 562,500.00      $ 565,986.39      $ 3,486.39      $ 562,500.00  
   $ 0.00  

Final

   3/1/22      Final Payment      $ 668,250.00      $ 668,250.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 18,490,127.69      $ 4,990,127.69      $ 13,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01a

Oxford ID: 217021

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   36 IO + 24 PI   Payment:   Varies     Final Payment:  
$544,500.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

11,000,000.00

1

$2,434.94

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 11,000,000.00  

2

   5/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

3

   6/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

4

   7/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

5

   8/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

6

   9/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

7

   10/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

8

   11/1/17    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

9

   12/1/17    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

10

   1/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

11

   2/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

12

   3/1/18    $ 11,000,000.00      $ 68,178.28      $ 68,178.28      $ 0.00     
$ 11,000,000.00  

13

   4/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

14

   5/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

15

   6/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

16

   7/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

17

   8/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

18

   9/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

19

   10/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

20

   11/1/18    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

21

   12/1/18    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

22

   1/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

23

   2/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

24

   3/1/19    $ 11,000,000.00      $ 68,178.28      $ 68,178.28      $ 0.00     
$ 11,000,000.00  

25

   4/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

26

   5/1/19    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

27

   6/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

28

   7/1/19    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

29

   8/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

30

   9/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

31

   10/1/19    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

32

   11/1/19    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

33

   12/1/19    $ 11,000,000.00      $ 73,048.16      $ 73,048.16      $ 0.00     
$ 11,000,000.00  

34

   1/1/20    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

35

   2/1/20    $ 11,000,000.00      $ 75,483.10      $ 75,483.10      $ 0.00     
$ 11,000,000.00  

36

   3/1/20    $ 11,000,000.00      $ 70,613.22      $ 70,613.22      $ 0.00     
$ 11,000,000.00  

37

   4/1/20    $ 11,000,000.00      $ 533,816.43      $ 75,483.10      $
458,333.33      $ 10,541,666.67  

38

   5/1/20    $ 10,541,666.67      $ 528,337.82      $ 70,004.49      $
458,333.33      $ 10,083,333.33  

39

   6/1/20    $ 10,083,333.33      $ 527,526.17      $ 69,192.84      $
458,333.33      $ 9,625,000.00  

40

   7/1/20    $ 9,625,000.00      $ 522,250.47      $ 63,917.14      $ 458,333.33
     $ 9,166,666.67  

41

   8/1/20    $ 9,166,666.67      $ 521,235.91      $ 62,902.58      $ 458,333.33
     $ 8,708,333.33  

42

   9/1/20    $ 8,708,333.33      $ 518,090.79      $ 59,757.45      $ 458,333.33
     $ 8,250,000.00  

43

   10/1/20    $ 8,250,000.00      $ 513,119.45      $ 54,786.12      $
458,333.33      $ 7,791,666.67  

44

   11/1/20    $ 7,791,666.67      $ 511,800.53      $ 53,467.19      $
458,333.33      $ 7,333,333.33  

45

   12/1/20    $ 7,333,333.33      $ 507,032.11      $ 48,698.77      $
458,333.33      $ 6,875,000.00  

46

   1/1/21    $ 6,875,000.00      $ 505,510.27      $ 47,176.94      $ 458,333.33
     $ 6,416,666.67  

47

   2/1/21    $ 6,416,666.67      $ 502,365.14      $ 44,031.81      $ 458,333.33
     $ 5,958,333.33  

48

   3/1/21    $ 5,958,333.33      $ 495,263.24      $ 36,929.90      $ 458,333.33
     $ 5,500,000.00  

49

   4/1/21    $ 5,500,000.00      $ 496,074.88      $ 37,741.55      $ 458,333.33
     $ 5,041,666.67  

50

   5/1/21    $ 5,041,666.67      $ 491,813.74      $ 33,480.41      $ 458,333.33
     $ 4,583,333.33  

51

   6/1/21    $ 4,583,333.33      $ 489,784.62      $ 31,451.29      $ 458,333.33
     $ 4,125,000.00  

52

   7/1/21    $ 4,125,000.00      $ 485,726.39      $ 27,393.06      $ 458,333.33
     $ 3,666,666.67  

53

   8/1/21    $ 3,666,666.67      $ 483,494.37      $ 25,161.03      $ 458,333.33
     $ 3,208,333.33  

54

   9/1/21    $ 3,208,333.33      $ 480,349.24      $ 22,015.90      $ 458,333.33
     $ 2,750,000.00  

55

   10/1/21    $ 2,750,000.00      $ 476,595.37      $ 18,262.04      $
458,333.33      $ 2,291,666.67  

56

   11/1/21    $ 2,291,666.67      $ 474,058.98      $ 15,725.65      $
458,333.33      $ 1,833,333.33  

57

   12/1/21    $ 1,833,333.33      $ 470,508.03      $ 12,174.69      $
458,333.33      $ 1,375,000.00  

58

   1/1/22    $ 1,375,000.00      $ 467,768.72      $ 9,435.39      $ 458,333.33
     $ 916,666.67  

59

   2/1/22    $ 916,666.67      $ 464,623.59      $ 6,290.26      $ 458,333.33  
   $ 458,333.33  

60

   3/1/22    $ 458,333.33      $ 461,174.10      $ 2,840.76      $ 458,333.33  
   ($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 544,500.00      $ 544,500.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 15,066,029.97      $ 4,066,029.97      $ 11,000,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA01b

Oxford ID: 217022

 

Start Date:   3/31/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   60   36 IO + 24 PI   Payment:   Varies     Final Payment:  
$123,750.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

2,500,000.00

1

$553.40

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   4/1/17      Interim Interest Due      $ 2,500,000.00  

2

   5/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

3

   6/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

4

   7/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

5

   8/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

6

   9/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

7

   10/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

8

   11/1/17    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00     
$ 2,500,000.00  

9

   12/1/17    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

10

   1/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

11

   2/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

12

   3/1/18    $ 2,500,000.00      $ 15,495.06      $ 15,495.06      $ 0.00      $
2,500,000.00  

13

   4/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

14

   5/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

15

   6/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

16

   7/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

17

   8/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

18

   9/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

19

   10/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

20

   11/1/18    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00     
$ 2,500,000.00  

21

   12/1/18    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

22

   1/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

23

   2/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

24

   3/1/19    $ 2,500,000.00      $ 15,495.06      $ 15,495.06      $ 0.00      $
2,500,000.00  

25

   4/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

26

   5/1/19    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

27

   6/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

28

   7/1/19    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00      $
2,500,000.00  

29

   8/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

30

   9/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

31

   10/1/19    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

32

   11/1/19    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00     
$ 2,500,000.00  

33

   12/1/19    $ 2,500,000.00      $ 16,601.85      $ 16,601.85      $ 0.00     
$ 2,500,000.00  

34

   1/1/20    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

35

   2/1/20    $ 2,500,000.00      $ 17,155.25      $ 17,155.25      $ 0.00      $
2,500,000.00  

36

   3/1/20    $ 2,500,000.00      $ 16,048.46      $ 16,048.46      $ 0.00      $
2,500,000.00  

37

   4/1/20    $ 2,500,000.00      $ 121,321.92      $ 17,155.25      $ 104,166.67
     $ 2,395,833.33  

38

   5/1/20    $ 2,395,833.33      $ 120,076.78      $ 15,910.11      $ 104,166.67
     $ 2,291,666.67  

39

   6/1/20    $ 2,291,666.67      $ 119,892.31      $ 15,725.65      $ 104,166.67
     $ 2,187,500.00  

40

   7/1/20    $ 2,187,500.00      $ 118,693.29      $ 14,526.62      $ 104,166.67
     $ 2,083,333.33  

41

   8/1/20    $ 2,083,333.33      $ 118,462.71      $ 14,296.04      $ 104,166.67
     $ 1,979,166.67  

42

   9/1/20    $ 1,979,166.67      $ 117,747.91      $ 13,581.24      $ 104,166.67
     $ 1,875,000.00  

43

   10/1/20    $ 1,875,000.00      $ 116,618.06      $ 12,451.39      $
104,166.67      $ 1,770,833.33  

44

   11/1/20    $ 1,770,833.33      $ 116,318.30      $ 12,151.63      $
104,166.67      $ 1,666,666.67  

45

   12/1/20    $ 1,666,666.67      $ 115,234.57      $ 11,067.90      $
104,166.67      $ 1,562,500.00  

46

   1/1/21    $ 1,562,500.00      $ 114,888.70      $ 10,722.03      $ 104,166.67
     $ 1,458,333.33  

47

   2/1/21    $ 1,458,333.33      $ 114,173.90      $ 10,007.23      $ 104,166.67
     $ 1,354,166.67  

48

   3/1/21    $ 1,354,166.67      $ 112,559.83      $ 8,393.16      $ 104,166.67
     $ 1,250,000.00  

49

   4/1/21    $ 1,250,000.00      $ 112,744.29      $ 8,577.62      $ 104,166.67
     $ 1,145,833.33  

50

   5/1/21    $ 1,145,833.33      $ 111,775.85      $ 7,609.18      $ 104,166.67
     $ 1,041,666.67  

51

   6/1/21    $ 1,041,666.67      $ 111,314.69      $ 7,148.02      $ 104,166.67
     $ 937,500.00  

52

   7/1/21    $ 937,500.00      $ 110,392.36      $ 6,225.70      $ 104,166.67  
   $ 833,333.33  

53

   8/1/21    $ 833,333.33      $ 109,885.08      $ 5,718.42      $ 104,166.67  
   $ 729,166.67  

54

   9/1/21    $ 729,166.67      $ 109,170.28      $ 5,003.61      $ 104,166.67  
   $ 625,000.00  

55

   10/1/21    $ 625,000.00      $ 108,317.13      $ 4,150.46      $ 104,166.67  
   $ 520,833.33  

56

   11/1/21    $ 520,833.33      $ 107,740.68      $ 3,574.01      $ 104,166.67  
   $ 416,666.67  

57

   12/1/21    $ 416,666.67      $ 106,933.64      $ 2,766.98      $ 104,166.67  
   $ 312,500.00  

58

   1/1/22    $ 312,500.00      $ 106,311.07      $ 2,144.41      $ 104,166.67  
   $ 208,333.33  

59

   2/1/22    $ 208,333.33      $ 105,596.27      $ 1,429.60      $ 104,166.67  
   $ 104,166.67  

60

   3/1/22    $ 104,166.67      $ 104,812.29      $ 645.63      $ 104,166.67     
($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 123,750.00      $ 123,750.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 3,424,097.72      $ 924,097.72      $ 2,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA02

Oxford ID:

 

Start Date:   11/30/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   52   16 IO + 36 PI   Payment:   Varies     Final Payment:  
$495,000.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

10,000,000.00

1

$2,213.58

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   12/1/17      Interim Interest Due      $ 10,000,000.00  

2

   1/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

3

   2/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

4

   3/1/18    $ 10,000,000.00      $ 61,980.26      $ 61,980.26      $ 0.00     
$ 10,000,000.00  

5

   4/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

6

   5/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

7

   6/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

8

   7/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

9

   8/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

10

   9/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

11

   10/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

12

   11/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

13

   12/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

14

   1/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

15

   2/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

16

   3/1/19    $ 10,000,000.00      $ 61,980.26      $ 61,980.26      $ 0.00     
$ 10,000,000.00  

17

   4/1/19    $ 10,000,000.00      $ 346,398.78      $ 68,621.00      $
277,777.78      $ 9,722,222.22  

18

   5/1/19    $ 9,722,222.22      $ 342,340.54      $ 64,562.77      $ 277,777.78
     $ 9,444,444.44  

19

   6/1/19    $ 9,444,444.44      $ 342,586.50      $ 64,808.72      $ 277,777.78
     $ 9,166,666.67  

20

   7/1/19    $ 9,166,666.67      $ 338,651.24      $ 60,873.47      $ 277,777.78
     $ 8,888,888.89  

21

   8/1/19    $ 8,888,888.89      $ 338,774.22      $ 60,996.44      $ 277,777.78
     $ 8,611,111.11  

22

   9/1/19    $ 8,611,111.11      $ 336,868.08      $ 59,090.30      $ 277,777.78
     $ 8,333,333.33  

23

   10/1/19    $ 8,333,333.33      $ 333,117.29      $ 55,339.51      $
277,777.78      $ 8,055,555.56  

24

   11/1/19    $ 8,055,555.56      $ 333,055.80      $ 55,278.03      $
277,777.78      $ 7,777,777.78  

25

   12/1/19    $ 7,777,777.78      $ 329,427.99      $ 51,650.21      $
277,777.78      $ 7,500,000.00  

26

   1/1/20    $ 7,500,000.00      $ 329,243.53      $ 51,465.75      $ 277,777.78
     $ 7,222,222.22  

27

   2/1/20    $ 7,222,222.22      $ 327,337.39      $ 49,559.61      $ 277,777.78
     $ 6,944,444.44  

28

   3/1/20    $ 6,944,444.44      $ 322,356.83      $ 44,579.05      $ 277,777.78
     $ 6,666,666.67  

29

   4/1/20    $ 6,666,666.67      $ 323,525.11      $ 45,747.33      $ 277,777.78
     $ 6,388,888.89  

30

   5/1/20    $ 6,388,888.89      $ 320,204.74      $ 42,426.96      $ 277,777.78
     $ 6,111,111.11  

31

   6/1/20    $ 6,111,111.11      $ 319,712.83      $ 41,935.05      $ 277,777.78
     $ 5,833,333.33  

32

   7/1/20    $ 5,833,333.33      $ 316,515.44      $ 38,737.66      $ 277,777.78
     $ 5,555,555.56  

33

   8/1/20    $ 5,555,555.56      $ 315,900.55      $ 38,122.78      $ 277,777.78
     $ 5,277,777.78  

34

   9/1/20    $ 5,277,777.78      $ 313,994.42      $ 36,216.64      $ 277,777.78
     $ 5,000,000.00  

35

   10/1/20    $ 5,000,000.00      $ 310,981.49      $ 33,203.71      $
277,777.78      $ 4,722,222.22  

36

   11/1/20    $ 4,722,222.22      $ 310,182.14      $ 32,404.36      $
277,777.78      $ 4,444,444.44  

37

   12/1/20    $ 4,444,444.44      $ 307,292.19      $ 29,514.41      $
277,777.78      $ 4,166,666.67  

38

   1/1/21    $ 4,166,666.67      $ 306,369.86      $ 28,592.08      $ 277,777.78
     $ 3,888,888.89  

39

   2/1/21    $ 3,888,888.89      $ 304,463.72      $ 26,685.94      $ 277,777.78
     $ 3,611,111.11  

40

   3/1/21    $ 3,611,111.11      $ 300,159.54      $ 22,381.76      $ 277,777.78
     $ 3,333,333.33  

41

   4/1/21    $ 3,333,333.33      $ 300,651.44      $ 22,873.67      $ 277,777.78
     $ 3,055,555.56  

42

   5/1/21    $ 3,055,555.56      $ 298,068.93      $ 20,291.16      $ 277,777.78
     $ 2,777,777.78  

43

   6/1/21    $ 2,777,777.78      $ 296,839.17      $ 19,061.39      $ 277,777.78
     $ 2,500,000.00  

44

   7/1/21    $ 2,500,000.00      $ 294,379.63      $ 16,601.85      $ 277,777.78
     $ 2,222,222.22  

45

   8/1/21    $ 2,222,222.22      $ 293,026.89      $ 15,249.11      $ 277,777.78
     $ 1,944,444.44  

46

   9/1/21    $ 1,944,444.44      $ 291,120.75      $ 13,342.97      $ 277,777.78
     $ 1,666,666.67  

47

   10/1/21    $ 1,666,666.67      $ 288,845.68      $ 11,067.90      $
277,777.78      $ 1,388,888.89  

48

   11/1/21    $ 1,388,888.89      $ 287,308.47      $ 9,530.69      $ 277,777.78
     $ 1,111,111.11  

49

   12/1/21    $ 1,111,111.11      $ 285,156.38      $ 7,378.60      $ 277,777.78
     $ 833,333.33  

50

   1/1/22    $ 833,333.33      $ 283,496.19      $ 5,718.42      $ 277,777.78  
   $ 555,555.56  

51

   2/1/22    $ 555,555.56      $ 281,590.06      $ 3,812.28      $ 277,777.78  
   $ 277,777.78  

52

   3/1/22    $ 277,777.78      $ 279,499.45      $ 1,721.67      $ 277,777.78  
   ($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 495,000.00      $ 495,000.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 12,751,622.40      $ 2,751,622.40      $ 10,000,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA02

Oxford ID:

 

Start Date:   11/30/2017     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   52   28 IO + 24 PI   Payment:   Varies     Final Payment:  
$495,000.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

10,000,000.00

1

$2,213.58

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   12/1/17      Interim Interest Due      $ 10,000,000.00  

2

   1/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

3

   2/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

4

   3/1/18    $ 10,000,000.00      $ 61,980.26      $ 61,980.26      $ 0.00     
$ 10,000,000.00  

5

   4/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

6

   5/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

7

   6/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

8

   7/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

9

   8/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

10

   9/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

11

   10/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

12

   11/1/18    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

13

   12/1/18    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

14

   1/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

15

   2/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

16

   3/1/19    $ 10,000,000.00      $ 61,980.26      $ 61,980.26      $ 0.00     
$ 10,000,000.00  

17

   4/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

18

   5/1/19    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

19

   6/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

20

   7/1/19    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

21

   8/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

22

   9/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

23

   10/1/19    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

24

   11/1/19    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

25

   12/1/19    $ 10,000,000.00      $ 66,407.42      $ 66,407.42      $ 0.00     
$ 10,000,000.00  

26

   1/1/20    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

27

   2/1/20    $ 10,000,000.00      $ 68,621.00      $ 68,621.00      $ 0.00     
$ 10,000,000.00  

28

   3/1/20    $ 10,000,000.00      $ 64,193.84      $ 64,193.84      $ 0.00     
$ 10,000,000.00  

29

   4/1/20    $ 10,000,000.00      $ 485,287.66      $ 68,621.00      $
416,666.67      $ 9,583,333.33  

30

   5/1/20    $ 9,583,333.33      $ 480,307.11      $ 63,640.44      $ 416,666.67
     $ 9,166,666.67  

31

   6/1/20    $ 9,166,666.67      $ 479,569.25      $ 62,902.58      $ 416,666.67
     $ 8,750,000.00  

32

   7/1/20    $ 8,750,000.00      $ 474,773.16      $ 58,106.49      $ 416,666.67
     $ 8,333,333.33  

33

   8/1/20    $ 8,333,333.33      $ 473,850.83      $ 57,184.16      $ 416,666.67
     $ 7,916,666.67  

34

   9/1/20    $ 7,916,666.67      $ 470,991.62      $ 54,324.96      $ 416,666.67
     $ 7,500,000.00  

35

   10/1/20    $ 7,500,000.00      $ 466,472.23      $ 49,805.56      $
416,666.67      $ 7,083,333.33  

36

   11/1/20    $ 7,083,333.33      $ 465,273.21      $ 48,606.54      $
416,666.67      $ 6,666,666.67  

37

   12/1/20    $ 6,666,666.67      $ 460,938.28      $ 44,271.61      $
416,666.67      $ 6,250,000.00  

38

   1/1/21    $ 6,250,000.00      $ 459,554.79      $ 42,888.12      $ 416,666.67
     $ 5,833,333.33  

39

   2/1/21    $ 5,833,333.33      $ 456,695.58      $ 40,028.92      $ 416,666.67
     $ 5,416,666.67  

40

   3/1/21    $ 5,416,666.67      $ 450,239.31      $ 33,572.64      $ 416,666.67
     $ 5,000,000.00  

41

   4/1/21    $ 5,000,000.00      $ 450,977.17      $ 34,310.50      $ 416,666.67
     $ 4,583,333.33  

42

   5/1/21    $ 4,583,333.33      $ 447,103.40      $ 30,436.73      $ 416,666.67
     $ 4,166,666.67  

43

   6/1/21    $ 4,166,666.67      $ 445,258.75      $ 28,592.08      $ 416,666.67
     $ 3,750,000.00  

44

   7/1/21    $ 3,750,000.00      $ 441,569.45      $ 24,902.78      $ 416,666.67
     $ 3,333,333.33  

45

   8/1/21    $ 3,333,333.33      $ 439,540.33      $ 22,873.67      $ 416,666.67
     $ 2,916,666.67  

46

   9/1/21    $ 2,916,666.67      $ 436,681.12      $ 20,014.46      $ 416,666.67
     $ 2,500,000.00  

47

   10/1/21    $ 2,500,000.00      $ 433,268.52      $ 16,601.85      $
416,666.67      $ 2,083,333.33  

48

   11/1/21    $ 2,083,333.33      $ 430,962.71      $ 14,296.04      $
416,666.67      $ 1,666,666.67  

49

   12/1/21    $ 1,666,666.67      $ 427,734.57      $ 11,067.90      $
416,666.67      $ 1,250,000.00  

50

   1/1/22    $ 1,250,000.00      $ 425,244.29      $ 8,577.62      $ 416,666.67
     $ 833,333.33  

51

   2/1/22    $ 833,333.33      $ 422,385.08      $ 5,718.42      $ 416,666.67  
   $ 416,666.67  

52

   3/1/22    $ 416,666.67      $ 419,249.18      $ 2,582.51      $ 416,666.67  
   ($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 495,000.00      $ 495,000.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 13,156,277.22      $ 3,156,277.22      $ 10,000,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA03

Oxford ID:

 

Start Date:   2/28/2018     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   49   13 IO + 36 PI   Payment:   Varies     Final Payment:  
$816,750.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

16,500,000.00

1

$3,652.41

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   3/1/18      Interim Interest Due      $ 16,500,000.00  

2

   4/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

3

   5/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

4

   6/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

5

   7/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

6

   8/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

7

   9/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

8

   10/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

9

   11/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

10

   12/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

11

   1/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

12

   2/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

13

   3/1/19    $ 16,500,000.00      $ 102,267.42      $ 102,267.42      $ 0.00  
   $ 16,500,000.00  

14

   4/1/19    $ 16,500,000.00      $ 571,557.98      $ 113,224.65      $
458,333.33      $ 16,041,666.67  

15

   5/1/19    $ 16,041,666.67      $ 564,861.90      $ 106,528.56      $
458,333.33      $ 15,583,333.33  

16

   6/1/19    $ 15,583,333.33      $ 565,267.72      $ 106,934.39      $
458,333.33      $ 15,125,000.00  

17

   7/1/19    $ 15,125,000.00      $ 558,774.55      $ 100,441.22      $
458,333.33      $ 14,666,666.67  

18

   8/1/19    $ 14,666,666.67      $ 558,977.46      $ 100,644.13      $
458,333.33      $ 14,208,333.33  

19

   9/1/19    $ 14,208,333.33      $ 555,832.33      $ 97,499.00      $
458,333.33      $ 13,750,000.00  

20

   10/1/19    $ 13,750,000.00      $ 549,643.53      $ 91,310.20      $
458,333.33      $ 13,291,666.67  

21

   11/1/19    $ 13,291,666.67      $ 549,542.08      $ 91,208.74      $
458,333.33      $ 12,833,333.33  

22

   12/1/19    $ 12,833,333.33      $ 543,556.18      $ 85,222.85      $
458,333.33      $ 12,375,000.00  

23

   1/1/20    $ 12,375,000.00      $ 543,251.82      $ 84,918.48      $
458,333.33      $ 11,916,666.67  

24

   2/1/20    $ 11,916,666.67      $ 540,106.69      $ 81,773.36      $
458,333.33      $ 11,458,333.33  

25

   3/1/20    $ 11,458,333.33      $ 531,888.77      $ 73,555.44      $
458,333.33      $ 11,000,000.00  

26

   4/1/20    $ 11,000,000.00      $ 533,816.43      $ 75,483.10      $
458,333.33      $ 10,541,666.67  

27

   5/1/20    $ 10,541,666.67      $ 528,337.82      $ 70,004.49      $
458,333.33      $ 10,083,333.33  

28

   6/1/20    $ 10,083,333.33      $ 527,526.17      $ 69,192.84      $
458,333.33      $ 9,625,000.00  

29

   7/1/20    $ 9,625,000.00      $ 522,250.47      $ 63,917.14      $ 458,333.33
     $ 9,166,666.67  

30

   8/1/20    $ 9,166,666.67      $ 521,235.91      $ 62,902.58      $ 458,333.33
     $ 8,708,333.33  

31

   9/1/20    $ 8,708,333.33      $ 518,090.79      $ 59,757.45      $ 458,333.33
     $ 8,250,000.00  

32

   10/1/20    $ 8,250,000.00      $ 513,119.45      $ 54,786.12      $
458,333.33      $ 7,791,666.67  

33

   11/1/20    $ 7,791,666.67      $ 511,800.53      $ 53,467.19      $
458,333.33      $ 7,333,333.33  

34

   12/1/20    $ 7,333,333.33      $ 507,032.11      $ 48,698.77      $
458,333.33      $ 6,875,000.00  

35

   1/1/21    $ 6,875,000.00      $ 505,510.27      $ 47,176.94      $ 458,333.33
     $ 6,416,666.67  

36

   2/1/21    $ 6,416,666.67      $ 502,365.14      $ 44,031.81      $ 458,333.33
     $ 5,958,333.33  

37

   3/1/21    $ 5,958,333.33      $ 495,263.24      $ 36,929.90      $ 458,333.33
     $ 5,500,000.00  

38

   4/1/21    $ 5,500,000.00      $ 496,074.88      $ 37,741.55      $ 458,333.33
     $ 5,041,666.67  

39

   5/1/21    $ 5,041,666.67      $ 491,813.74      $ 33,480.41      $ 458,333.33
     $ 4,583,333.33  

40

   6/1/21    $ 4,583,333.33      $ 489,784.62      $ 31,451.29      $ 458,333.33
     $ 4,125,000.00  

41

   7/1/21    $ 4,125,000.00      $ 485,726.39      $ 27,393.06      $ 458,333.33
     $ 3,666,666.67  

42

   8/1/21    $ 3,666,666.67      $ 483,494.37      $ 25,161.03      $ 458,333.33
     $ 3,208,333.33  

43

   9/1/21    $ 3,208,333.33      $ 480,349.24      $ 22,015.90      $ 458,333.33
     $ 2,750,000.00  

44

   10/1/21    $ 2,750,000.00      $ 476,595.37      $ 18,262.04      $
458,333.33      $ 2,291,666.67  

45

   11/1/21    $ 2,291,666.67      $ 474,058.98      $ 15,725.65      $
458,333.33      $ 1,833,333.33  

46

   12/1/21    $ 1,833,333.33      $ 470,508.03      $ 12,174.69      $
458,333.33      $ 1,375,000.00  

47

   1/1/22    $ 1,375,000.00      $ 467,768.72      $ 9,435.39      $ 458,333.33
     $ 916,666.67  

48

   2/1/22    $ 916,666.67      $ 464,623.59      $ 6,290.26      $ 458,333.33  
   $ 458,333.33  

49

   3/1/22    $ 458,333.33      $ 461,174.10      $ 2,840.76      $ 458,333.33  
   ($ 0.00 ) 

Final

   3/1/22      Final Payment      $ 816,750.00      $ 816,750.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 20,711,460.25      $ 4,211,460.25      $ 16,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Oxford Finance LLC

Amortization Table

Entellus L4 AA03

Oxford ID:

 

Start Date:   2/28/2018     Disclaimer: Interest Rate:   7.96889%     THIS IS A
STANDARD AMORTIZATION SCHEDULE. IT IS NOT INTENDED TO BE USED FOR PAYOFF
PURPOSES. Term:   49   25 IO + 24 PI   Payment:   Varies     Final Payment:  
$816,750.00   4.95%  

Amount:

Interim Interest Days:

Interim Interest:

 

16,500,000.00

1

$3,652.41

    THIS AMORTIZATION SCHEDULE REPRESENTS A FLOATING INTEREST RATE LOAN.
INTEREST RATE CHARGED MAY DIFFER FROM RATE PER THIS SCHEDULE BASED ON THE TERMS
OF THE LOAN AGREEMENT

 

PMT No.

   Payment
Date    Beginning
Balance      Monthly
Payment      Interest      Principal      Ending
Balance  

1

   3/1/18      Interim Interest Due      $ 16,500,000.00  

2

   4/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

3

   5/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

4

   6/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

5

   7/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

6

   8/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

7

   9/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

8

   10/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

9

   11/1/18    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

10

   12/1/18    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

11

   1/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

12

   2/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

13

   3/1/19    $ 16,500,000.00      $ 102,267.42      $ 102,267.42      $ 0.00  
   $ 16,500,000.00  

14

   4/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

15

   5/1/19    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

16

   6/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

17

   7/1/19    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

18

   8/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

19

   9/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

20

   10/1/19    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

21

   11/1/19    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

22

   12/1/19    $ 16,500,000.00      $ 109,572.24      $ 109,572.24      $ 0.00  
   $ 16,500,000.00  

23

   1/1/20    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

24

   2/1/20    $ 16,500,000.00      $ 113,224.65      $ 113,224.65      $ 0.00  
   $ 16,500,000.00  

25

   3/1/20    $ 16,500,000.00      $ 105,919.83      $ 105,919.83      $ 0.00  
   $ 16,500,000.00  

26

   4/1/20    $ 16,500,000.00      $ 800,724.65      $ 113,224.65      $
687,500.00      $ 15,812,500.00  

27

   5/1/20    $ 15,812,500.00      $ 792,506.73      $ 105,006.73      $
687,500.00      $ 15,125,000.00  

28

   6/1/20    $ 15,125,000.00      $ 791,289.26      $ 103,789.26      $
687,500.00      $ 14,437,500.00  

29

   7/1/20    $ 14,437,500.00      $ 783,375.71      $ 95,875.71      $
687,500.00      $ 13,750,000.00  

30

   8/1/20    $ 13,750,000.00      $ 781,853.87      $ 94,353.87      $
687,500.00      $ 13,062,500.00  

31

   9/1/20    $ 13,062,500.00      $ 777,136.18      $ 89,636.18      $
687,500.00      $ 12,375,000.00  

32

   10/1/20    $ 12,375,000.00      $ 769,679.18      $ 82,179.18      $
687,500.00      $ 11,687,500.00  

33

   11/1/20    $ 11,687,500.00      $ 767,700.79      $ 80,200.79      $
687,500.00      $ 11,000,000.00  

34

   12/1/20    $ 11,000,000.00      $ 760,548.16      $ 73,048.16      $
687,500.00      $ 10,312,500.00  

35

   1/1/21    $ 10,312,500.00      $ 758,265.40      $ 70,765.40      $
687,500.00      $ 9,625,000.00  

36

   2/1/21    $ 9,625,000.00      $ 753,547.71      $ 66,047.71      $ 687,500.00
     $ 8,937,500.00  

37

   3/1/21    $ 8,937,500.00      $ 742,894.85      $ 55,394.85      $ 687,500.00
     $ 8,250,000.00  

38

   4/1/21    $ 8,250,000.00      $ 744,112.32      $ 56,612.32      $ 687,500.00
     $ 7,562,500.00  

39

   5/1/21    $ 7,562,500.00      $ 737,720.61      $ 50,220.61      $ 687,500.00
     $ 6,875,000.00  

40

   6/1/21    $ 6,875,000.00      $ 734,676.94      $ 47,176.94      $ 687,500.00
     $ 6,187,500.00  

41

   7/1/21    $ 6,187,500.00      $ 728,589.59      $ 41,089.59      $ 687,500.00
     $ 5,500,000.00  

42

   8/1/21    $ 5,500,000.00      $ 725,241.55      $ 37,741.55      $ 687,500.00
     $ 4,812,500.00  

43

   9/1/21    $ 4,812,500.00      $ 720,523.85      $ 33,023.85      $ 687,500.00
     $ 4,125,000.00  

44

   10/1/21    $ 4,125,000.00      $ 714,893.06      $ 27,393.06      $
687,500.00      $ 3,437,500.00  

45

   11/1/21    $ 3,437,500.00      $ 711,088.47      $ 23,588.47      $
687,500.00      $ 2,750,000.00  

46

   12/1/21    $ 2,750,000.00      $ 705,762.04      $ 18,262.04      $
687,500.00      $ 2,062,500.00  

47

   1/1/22    $ 2,062,500.00      $ 701,653.08      $ 14,153.08      $ 687,500.00
     $ 1,375,000.00  

48

   2/1/22    $ 1,375,000.00      $ 696,935.39      $ 9,435.39      $ 687,500.00
     $ 687,500.00  

49

   3/1/22    $ 687,500.00      $ 691,761.14      $ 4,261.14      $ 687,500.00  
   $ 0.00  

Final

   3/1/22      Final Payment      $ 816,750.00      $ 816,750.00      $ 0.00  
           

 

 

    

 

 

    

 

 

    

Totals

         $ 21,379,140.71      $ 4,879,140.71      $ 16,500,000.00              

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Revolving Loan Request

[see attached]



--------------------------------------------------------------------------------

FORM OF REVOLVING LOAN REQUEST

Date:             , 20     

Reference is made to the Loan and Security Agreement dated as March     , 2017
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Loan Agreement”) among and OXFORD FINANCE LLC, a Delaware
limited liability company (“Oxford”), as collateral agent (in such capacity, the
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”) and ENTELLUS MEDICAL, INC., a
Delaware corporation (“Borrower”).

Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement. Borrower hereby notifies Collateral Agent, pursuant
to Section 2.3(c) of the Loan Agreement of Borrower’s request of the following
borrowing:

 

  (1) Borrowing date (must be a Business Day):                     

 

  (2) Aggregate amount of the borrowing: $             

 

  (3) Attached hereto is a true, correct and complete Borrowing Base Certificate

The undersigned officer hereby certifies to Collateral Agent and Lenders that
both before and after giving effect to the request above (i) the undersigned is
an Authorized Officer of Borrower and has been, and continues to be, a
Responsible Officer, as defined in the Loan Agreement, (ii) all representations
and warranties contained in the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date); provided that any such
representation and warranty that is qualified as to “materiality,” “Material
Adverse Change” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates,
(iii) no Event of Default has occurred and is continuing on the date hereof, and
(iv) no Material Adverse Change has occurred and is continuing since the date of
the Loan Agreement.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this         day of             , 20    .

 

ENTELLUS MEDICAL, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO:           OXFORD FINANCE LLC, as Collateral Agent and Lender

 

FROM:     ENTELLUS MEDICAL, INC.

The undersigned authorized officer (“Officer”) of Entellus Medical, Inc.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),

(a)    Borrower is in complete compliance for the period ending             with
all required covenants except as noted below;

(b)    There are no Events of Default, except as noted below;

(c)    Except as noted below, all representations and warranties of Borrower
stated in Section 5 of the Loan Documents are true and correct in all material
respects on this date and for the period described in (a), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports (or extensions if applicable), Borrower, and
each of Borrower’s Subsidiaries, has timely paid all foreign, federal, state,
and local taxes, assessments, deposits and contributions owed by Borrower, or
Subsidiary, except as otherwise permitted pursuant to the terms of Section 5.8
of the Loan Agreement;

(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    Reporting Covenant    Requirement    Actual    Complies 1)  
Financial statements    Quarterly within 45 days or monthly within 30 days      
Yes    No    N/A 2)   Annual (CPA Audited) statements    Within 120 days after
FYE       Yes    No    N/A 3)   Annual Financial Projections/Budget (prepared on
a monthly basis) A/R & A/P agings and Deferred    Annually (within 60 days of
FYE), and when revised Monthly within 30 days when       Yes    No    N/A



--------------------------------------------------------------------------------

4)  

Revenue report (if applicable)

   Revolving Advances are outstanding, and with each request for a Revolving
Advance       Yes    No    N/A 5)  

8-K, 10-K and 10-Q Filings

  

If applicable, within 5 days of filing

      Yes    No    N/A 6)  

Compliance Certificate

  

Monthly within 45 or 30 days

      Yes    No    N/A 7)  

IP Report

  

When required

      Yes    No    N/A 8)   Total amount of Borrower’s cash and cash equivalents
at the last day of the measurement period       $                   Yes    No   
N/A 9)   Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at
the last day of the measurement period       $                   Yes    No   
N/A

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

     Institution Name    Account Number    New Account?    Account Control
Agreement in place? 1)          Yes    No    Yes    No 2)          Yes    No   
Yes    No 3)          Yes    No    Yes    No 4)          Yes    No    Yes    No

Other Matters

 

1)   Have there been any changes in Responsible Officers since the last
Compliance Certificate?    Yes    No 2)   Have there been any
transfers/sales/disposals/retirement of Collateral or IP prohibited by the Loan
Agreement?    Yes    No 3)   Have there been any new or pending claims or causes
of action against Borrower that involve more than Five Hundred Thousand Dollars
($500,000.00)?    Yes    No 4)   Have there been any amendments of or other
changes to the Operating Documents of Borrower or any of its Subsidiaries? If
yes, provide copies of any such amendments or changes with this Compliance
Certificate.    Yes    No



--------------------------------------------------------------------------------

Exceptions

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed. If this Compliance Certificate is for the last month of a calendar
quarter, for any registrations of any copyright, including any subsequent
ownership right of Borrower or any of its Subsidiaries in or to any copyright,
patent or trademark since the end of the last calendar quarter, please also
provide copies of such registrations if requested by Lender.)

Entellus Medical, Inc.

 

By:  

 

Name:  

 

Title:  

 

Date:

 

 

LENDER USE ONLY

 

Received by:                                      

  

Date:                 

 

Verified by:                                       

  

Date:                 

 

Compliance Status:            Yes            No



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Secured Promissory Note

[see attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term [A][B][C] Loan)

 

$               Dated: [DATE]

FOR VALUE RECEIVED, the undersigned, Entellus Medical, Inc., a Delaware
corporation with offices located at 3600 Holly Lane North, Suite 40, Plymouth,
MN 55447(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of [            ] MILLION DOLLARS
($            ) or such lesser amount as shall equal the outstanding principal
balance of the Term [A][B][C] Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Term [A][B][C] Loan, at the rates
and in accordance with the terms of the Loan and Security Agreement dated March
[    ], 2017, by and among Borrower, Lender, Oxford Finance LLC, as Collateral
Agent, and the other Lenders from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). If not sooner paid, the entire principal amount and all accrued and
unpaid interest hereunder shall be due and payable on the Maturity Date as set
forth in the Loan Agreement. Any capitalized term not otherwise defined herein
shall have the meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

Entellus Medical, Inc.

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

  

Scheduled

Payment Amount

  

Notation By



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Secured Promissory Note (Revolving Line)

[see attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Revolving Line)

 

$10,000,000.00   Dated: March     , 2017

FOR VALUE RECEIVED, the undersigned, Entellus Medical, Inc., a Delaware
corporation with offices located at 3600 Holly Lane North, Suite 40, Plymouth,
MN 55447(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of TEN MILLION DOLLARS ($10,000,000.00) or such
lesser amount as shall equal the outstanding principal balance of the Revolving
Advances made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Revolving Advances, at the rates and in accordance with
the terms of the Loan and Security Agreement dated March     , 2017 by and among
Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Revolving
Advances, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”). The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Revolving Advances by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

Amounts due under this Note may be repaid and reborrowed as provided in the Loan
Agreement. This Note and the obligation of Borrower to repay the unpaid
principal amount of the Revolving Advances, interest on the Revolving Advances
and all other amounts due Lender under the Loan Agreement is secured under the
Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: ENTELLUS MEDICAL, INC.

By  

 

Name:  

 

Title:  

 

Revolving Loan Secured Promissory Note



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal Amount

 

Interest Rate

  

Scheduled Payment
Amount

  

Notation By

                             

Revolving Loan Secured Promissory Note



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING BASE CERTIFICATE

 

 

Borrower:    Entellus Medical, Inc. Collateral Agent:    Oxford Finance LLC
Commitment Amount:    $10,000,000 Completed on:   

ACCOUNTS RECEIVABLE

 

Accounts Receivable (invoiced) Book Value as of             

   $               

Additions (please explain on next page)

   $               

Less: Intercompany / Employee / Non-Trade Accounts

   $               

NET TRADE ACCOUNTS RECEIVABLE

   $               

ELIGIBLE INVENTORY

  

[            ]

  

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

90 Days Past Invoice Date

   $               

[            ]

   $               

Foreign Account Debtor Accounts

   $               

Foreign Invoiced and/or Collected Accounts

   $               

Contra/Customer Deposit Accounts

   $               

U.S. Governmental Accounts [            ]

   $               

Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

   $               

Accounts with Memo or Pre-Billings

   $               

Contract Accounts; Accounts with Progress / Milestone Billings

   $               

Accounts for Retainage Billings

   $               

Trust / Bonded Accounts

   $               

Bill and Hold Accounts

   $               

Unbilled Accounts

   $               

Non-Trade Accounts (if not already deducted above)

   $               

Chargeback Accounts / Debit Memos

   $               

Product Returns/Exchanges

   $               

Disputed Accounts; Insolvent Account Debtor Accounts

   $               

Deferred Revenue, if applicable/Other (please explain on next page)

   $               

Concentration Limits

   $               

Individual Account Debtor Accounts

   $               

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $               

Eligible Accounts ([            ])

   $               

BALANCES

  

Maximum Loan Amount

   $ 10,000,000.00  

Total Funds Available [[            ]]

   $               

Present balance owing on Line of Credit

   $               

RESERVE POSITION ([            ])

   $               

[Continued on following page.]



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Oxford Finance LLC, as Collateral Agent, and the Lenders party
thereto.

 

COMMENTS:    By:   

 

      Authorized Signer    Date:   

 

  

 

LENDERS USE ONLY

 

Received by:                                                          

AUTHORIZED SIGNER  

Date:                                                                       

Verified:                                                                 

AUTHORIZED SIGNER  

Date:                                                                       

Compliance Status:            Yes            No

 

 



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

  

ENTELLUS MEDICAL, INC.

   DATE: [DATE]

LENDER[S]:

  

OXFORD FINANCE LLC, as Collateral Agent and Lender

I hereby certify as follows, as of the date set forth above:

1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to

Add or Remove

Signatories

 

 

 

 

 

  ☐

 

 

 

 

 

  ☐

 

 

 

 

 

  ☐

 

 

 

 

 

  ☐

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from the Lenders.

Execute Loan Documents. Execute any loan documents any Lender requires.

Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

 

Name:  

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                     of Borrower, hereby certify as to paragraphs 1
through 5 above, as

                [print title]

of the date set forth above.

 

By:  

 

Name:  

 

Title:  

 

[Signature Page to Corporate Borrowing Certificate]



--------------------------------------------------------------------------------

EXHIBIT A

Articles/Certificate of Incorporation (including amendments)

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B

Bylaws

[see attached]



--------------------------------------------------------------------------------

DEBTOR:    ENTELLUS MEDICAL, INC. SECURED PARTY:    OXFORD FINANCE LLC,    as
Collateral Agent

EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below)], commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property (if a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property); or (ii) more than
65% of the total combined voting power of all classes of stock entitled to vote
the shares of capital stock (the “Shares”) of any Foreign Subsidiary, if
Borrower demonstrates to Collateral Agent’s reasonable satisfaction that a
pledge of more than sixty-five percent (65%) of the Shares of such Subsidiary
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).